Exhibit 10.1



--------------------------------------------------------------------------------

Deal CUSIP Number 92915NAC4
Revolver CUSIP Number 92915NAD2


THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Dated as of November 1, 2019
among
VOYA FINANCIAL, INC.
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender,
a Fronting L/C Issuer
and
Several L/C Agent,
and
The Other Lenders Party Hereto
BANK OF AMERICA, N.A.,
CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A.,
MIZUHO BANK, LTD.,
MUFG BANK, LTD.,
and
U.S. BANK NATIONAL ASSOCIATION
as Syndication Agents
BOFA SECURITIES, INC., CITIBANK, N.A.,
JPMORGAN CHASE BANK, N.A., MIZUHO BANK, LTD., MUFG BANK, LTD.,
and
U.S. BANK NATIONAL ASSOCIATION

as
Joint Lead Arrangers and Joint Book Managers






--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page


        
Article I.
Definitions and Accounting Terms    1

1.01
Defined Terms    1

1.02
Other Interpretive Provisions    27

1.03
Accounting Terms    28

1.04
Rounding    28

1.05
Times of Day; Rates    28

1.06
Letter of Credit Amounts    29

Article II.
The Commitments and Credit Extensions    29

2.01
Letters of Credit.    29

2.02
Committed Loans    44

2.03
Borrowings, Conversions and Continuations of Committed Loans    44

2.04
Swing Line Loans    46

2.05
Prepayments    49

2.06
Termination or Reduction of Commitments    50

2.07
Repayment of Loans    50

2.08
Interest    51

2.09
Fees    52

2.10
Computation of Interest and Fees    52

2.11
Evidence of Debt    53

2.12
Payments Generally; Administrative Agent’s Clawback    53

2.13
Sharing of Payments by Lenders    55

2.14
Increase in Commitments    56

2.15
Cash Collateral    57

2.16
Defaulting Lenders    59

2.17
Non-NAIC Approved Banks    61

Article III.
Taxes, Yield Protection and Illegality    62

3.01
Taxes.    62

3.02
Illegality    68

3.03
Inability to Determine Rates    69

3.04
Increased Costs; Reserves on Eurodollar Rate or LIBOR Daily Floating Rate

Loans    71
3.05
Compensation for Losses    74

3.06
Mitigation Obligations; Replacement of Lenders    74



i



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


        
3.07
Survival    75

Article IV.
Conditions Precedent to Credit Extensions    75

4.01
Conditions of Closing Date    75

4.02
Conditions to all Credit Extensions    77

Article V.
Representations and Warranties    78

5.01
Existence, Qualification and Power    78

5.02
Authorization; No Contravention    78

5.03
Governmental Authorization; Other Consents    78

5.04
Binding Effect    79

5.05
Financial Statements; No Material Adverse Effect    79

5.06
Litigation    79

5.07
No Default    80

5.08
Environmental Compliance    80

5.09
Taxes    80

5.10
ERISA Compliance    80

5.11
Margin Regulations; Investment Company Act    80

5.12
Disclosure    80

5.13
Compliance with Laws    81

5.14
Anti-Corruption Laws and Sanctions    81

5.15
EEA Financial Institution    81

Article VI.
Affirmative Covenants    81

6.01
Financial Statements    82

6.02
Certificates; Other Information    83

6.03
Notices    84

6.04
Payment of Obligations    85

6.05
Preservation of Existence, Etc    85

6.06
Maintenance of Properties    86

6.07
Maintenance of Insurance    86

6.08
Compliance with Laws    86

6.09
Books and Records    86

6.10
Inspection Rights    86

6.11
Use of Proceeds    87








--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


        
Article VII.
Negative Covenants    87

7.01
Liens    87

7.02
Indebtedness    89

7.03
Fundamental Changes    89

7.04
Asset Sales    89

7.05
Use of Proceeds    90

7.06
Financial Covenants    90

Article VIII.
Events of Default and Remedies    90

8.01
Events of Default    90

8.02
Remedies Upon Event of Default    92

8.03
Application of Funds    93

Article IX.
Administrative Agent    94

9.01
Appointment and Authority    94

9.02
Rights as a Lender    95

9.03
Exculpatory Provisions    95

9.04
Reliance by Administrative Agent    96

9.05
Delegation of Duties    96

9.06
Resignation of Administrative Agent    96

9.07
Non-Reliance on Administrative Agent, the Arrangers and the Other Lenders    99

9.08
No Other Duties, Etc    99

9.09
Administrative Agent May File Proofs of Claim    100

9.10
Release of Guaranty    100

Article X.
Miscellaneous    101

10.01
Amendments, Etc    101

10.02
Notices; Effectiveness; Electronic Communication    102

10.03
No Waiver; Cumulative Remedies; Enforcement    104

10.04
Expenses; Indemnity; Damage Waiver    105

10.05
Payments Set Aside    107

10.06
Successors and Assigns    108

10.07
Treatment of Certain Information; Confidentiality    113

10.08
Right of Setoff    115

10.09
Interest Rate Limitation    115

10.10
Counterparts; Integration; Effectiveness    115






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


        
10.11
Survival of Representations and Warranties    116

10.12
Severability    116

10.13
Replacement of Lenders    116

10.14
Governing Law; Jurisdiction; Etc    117

10.15
Waiver of Jury Trial    119

10.16
No Advisory or Fiduciary Responsibility    119

10.17
Electronic Execution of Assignments and Certain Other Documents    119

10.18
General Guarantee Agreement    120

10.19
USA PATRIOT Act    120

10.20
[Reserved]    120

10.21
ENTIRE AGREEMENT    121

10.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    121

10.23
Lender ERISA Representations    122

10.24
Acknowledgment Regarding Any Supported QFCs    124










--------------------------------------------------------------------------------






SCHEDULES
1.01    Existing Letters of Credit
2.01    Commitments and Applicable Percentages
5.06    Litigation
5.08    Environmental Claims
7.01    Existing Liens
10.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C    Note
D    Compliance Certificate
E    Assignment and Assumption
F-1    U.S. Tax Compliance Certificate
F-2    U.S. Tax Compliance Certificate
F-3    U.S. Tax Compliance Certificate
F-4    U.S. Tax Compliance Certificate
G    [Reserved]
H-1    Fronted Letter of Credit
H-2    Several Letter of Credit
I    Letter of Credit Application
J    Letter of Credit Amendment Application
K    Confirmation









--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (“Agreement”) is
entered into as of November 1, 2019, among VOYA FINANCIAL, INC., a Delaware
corporation (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, a Fronting L/C Issuer and
Several L/C Agent.
The Borrower, certain of the Lenders, the Administrative Agent, the Swing Line
Lender, the Fronting L/C Issuer, and the Several L/C Agent have heretofore
entered into that certain Second Amended and Restated Revolving Credit
Agreement, dated May 6, 2016 (as amended and in effect immediately prior to the
effectiveness of this Agreement, the “Existing Agreement”) among the Borrower,
certain of the Lenders and BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender, Fronting L/C Issuer and Several L/C Agent pursuant to which certain
of the Lenders provide revolving credit loans, the Swing Line Lender provides
swing line loans, the Fronting L/C Issuer issues (and the Lenders purchase
participations in) letters of credit, and certain of the Lenders, through the
Several L/C Agent, issue severally letters of credit from time to time.
The Borrower has requested that the Existing Agreement be amended in certain
respects and, in order to do so, that the Existing Agreement be amended and
restated in its entirety, and the Lenders, the Administrative Agent, the Swing
Line Lender, the Fronting L/C Issuer, and the Several L/C Agent are willing to
do so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Existing Agreement is amended,
restated, ratified and confirmed to read in its entirety as follows:

Article I.
Definitions and Accounting Terms


1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Accounting Change” has the meaning specified in Section 1.03(b).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
acceptable to the Administrative Agent.





--------------------------------------------------------------------------------





“Affected Lender” means a Lender that is not obligated to issue a particular
Several Letter of Credit because of one or more of the events or circumstances
described in Sections 2.01(a)(iii)(A) or 2.01(a)(iii)(B) and that has elected
not to issue such Several Letter of Credit as a result of one or more of such
events or circumstances.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, in the case of Bank of America in its capacity as the
Administrative Agent, BofA Securities), and the partners, officers, directors,
employees, agents and advisors of such Persons and Affiliates.
“Aggregate Commitments” means, as of the date of any determination, the
Commitments of all of the Lenders then in effect. As of the date hereof, the
Aggregate Commitments shall equal $500,000,000.
“Agreement” means this Third Amended and Restated Revolving Credit Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption (including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the UK Bribery Act
2010), prohibiting any material payment of anything of value to a Government
Official while knowing or having a reasonable belief that all or some portion
will be used for the purpose of corruptly: (a) influencing any act, decision or
failure to act by a Government Official in his or her official capacity;
(b) inducing a Government Official to use his or her influence with a government
or instrumentality to affect any act or decision of such government or entity;
or (c) securing an improper advantage, in each case in order to obtain, retain
or direct business.
“Applicable Insurance Regulatory Authority” means, with respect to a Person, (a)
the insurance department or similar insurance regulatory or administrative
authority or agency of the jurisdiction in which such Person is domiciled or (b)
to the extent asserting regulatory jurisdiction over such Person, the insurance
department, authority or agency in each state or jurisdiction in which such
Person is licensed, and shall include any Federal or national insurance
regulatory department, authority or agency that may be created and that asserts
insurance regulatory jurisdiction over such Person.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of the Lenders to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage


2



--------------------------------------------------------------------------------





of such Lender most recently in effect, giving effect to any subsequent
assignments. The Applicable Percentage of each Lender on the Closing Date is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Ratings as set forth below:
Applicable Rate
Pricing Level
Debt Ratings
S&P/Moody’s
Commitment Fee
Letters of Credit
Eurodollar Rate +
Base Rate +
1
≥A / A2
0.090%
0.750%
0.875%
0.00%
2
A- / A3
0.110%
0.875%
1.000%
0.00%
3
+
0.125%
1.000%
1.125%
0.125%
4
BBB / Baa2
0.175%
1.250%
1.375%
0.375%
5
≤ BBB- / Baa3
0.225%
1.500%
1.625%
0.625%

“Debt Ratings” means, as of any date of determination, the ratings as determined
by S&P and Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced (except with respect to any Guarantee by the Guarantor),
senior unsecured long-term debt or, if such ratings are not available, the
counterparty credit rating or issuer rating, as applicable, of the Borrower by
S&P and Moody’s; provided that (a) if the respective Debt Ratings issued by the
foregoing rating agencies differ by one level, then the Pricing Level for the
higher of such Debt Ratings shall apply (with the Debt Ratings for Pricing Level
1 being the highest and the Debt Ratings for Pricing Level 5 being the lowest);
(b) if there is a split in Debt Ratings of more than one level, then the Pricing
Level that is one level lower than the Pricing Level of the higher Debt Rating
shall apply; (c) if the Borrower has only one Debt Rating, the Pricing Level
that is one level lower than that of such Debt Rating shall apply; and (d) if
the Borrower does not have any Debt Rating, Pricing Level 5 shall apply.
On the Closing Date, the Applicable Rate shall be determined based upon the Debt
Ratings specified in the certificate delivered pursuant to Section 4.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in either of the Debt Ratings shall be effective, during the
period commencing on the date of the public announcement thereof and ending on
the date immediately preceding the effective date of the next such change.
Notwithstanding anything else contained herein, the Applicable Rate for each
LIBOR Daily Floating Rate Loan shall be as set forth under the heading of
“Eurodollar Rate +” in the foregoing table.
“Applicant” means with respect to a particular Letter of Credit, the Borrower
or, if such Letter of Credit is requested to be issued for the account of any
Subsidiary of Borrower, such Subsidiary.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


3



--------------------------------------------------------------------------------





“Arrangers” means BofA Securities, Citibank, N.A. JPMorgan Chase Bank, N.A.,
Mizuho Bank, Ltd., MUFG Bank, Ltd., and U.S. Bank National Association, in their
capacities as joint lead arrangers and joint book managers.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent and (if applicable) the Borrower.
“ASU” has the meaning specified in Section 1.03(b).
“Attributable Debt” means, on any date, in respect of any Capital Lease of any
Person, the capitalized amount thereof that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
prepared in accordance with GAAP, including the notes thereto, and a comparison
against the prior year’s financial condition and results.
“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.01(b)(v).
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Commitment Termination Date, (b) the date of termination
of the Aggregate Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of the Lenders to make or participate in L/C
Credit Extensions and of the commitment of each Lender to make or participate in
Loans pursuant to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced


4



--------------------------------------------------------------------------------





rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change. If the Base Rate is being used as an alternate rate
of interest pursuant to Section 3.03 hereof, then the Base Rate shall be the
greater of clauses (a) and (b) above and shall be determined without reference
to clause (c) above.
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“BofA Securities” means BofA Securities, Inc.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York or the state where the Administrative Agent’s
Office is located and, if such day relates to any Eurodollar Rate Loan or LIBOR
Daily Floating Rate, means any such day that is also a London Banking Day.
“Capital Lease” of any Person means any lease of (or other arrangement conveying
the right to use) property (whether real, personal or mixed) by such Person as
lessee which would, in accordance with GAAP as in effect as of the date hereof,
be required to be accounted for as a capital lease on the balance sheet of such
person.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of any Fronting L/C Issuer,
any Limited Fronting Lender or the Lenders, as applicable, as collateral for L/C
Obligations or obligations of the Lenders to fund participations in respect of
L/C Obligations, cash or deposit account balances or, if the Administrative
Agent and the applicable Fronting L/C Issuer or the applicable Limited Fronting
Lender, as applicable, shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the applicable


5



--------------------------------------------------------------------------------





Fronting L/C Issuer or the applicable Limited Fronting Lender, as applicable.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or any United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means any event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of shares of the
capital stock of the Borrower representing 35% or more of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of the
Borrower; or
(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.02, (b) issue Several Letters of
Credit (or to purchase participations therein if it becomes a Non-NAIC Approved
Bank or Affected Lender), (c) purchase participations in L/C Obligations, and
(d) purchase participations in Swing Line Loans, in an


6



--------------------------------------------------------------------------------





aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
“Commitment Termination Date” means November 1, 2024; provided, however, that if
such date is not a Business Day, the Commitment Termination Date shall be the
next preceding Business Day.
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.02.
“Committed Loan” has the meaning specified in Section 2.02.
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.03(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Confirming Bank” means, as provided in Section 2.17 with respect to any
Non-NAIC Approved Bank, any Lender or other financial institution acceptable to
the Administrative Agent (which acceptance shall not be unreasonably withheld or
delayed) and the Borrower that is an NAIC Approved Bank and that has agreed to
confirm the obligations of such Non-NAIC Approved Bank under Several Letters of
Credit with respect to which such Non-NAIC Approved Bank is an issuer and which
are outstanding during the period that such Non-NAIC Approved Bank is a Non-NAIC
Approved Bank, in each case pursuant to a confirmation substantially in the form
of Exhibit K, or another form reasonably acceptable to the Borrower, the
Confirming Bank and the Several L/C Agent. For the avoidance of doubt, no Lender
shall be required to be a Confirming Bank.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Continuing Lenders” has the meaning specified in Section 10.20.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) an L/C Credit Extension and
(b) a Borrowing.


7



--------------------------------------------------------------------------------





“Debt” means, at any time for the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP (except as provided below in this
definition), without duplication, all of the following:
(a)
all obligations for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;

(b)
all fixed or contingent obligations arising under or in respect of letters of
credit, bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

(c)
net obligations under any Swap Contract (excluding net obligations under Swap
Contracts entered into in the ordinary course of business and not for
speculative purposes, so long as such net obligations are not due and owing at
the time in question);

(d)
all obligations to pay the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business);

(e)
all obligations (excluding (i) prepaid interest thereon and (ii) net obligations
under Swap Contracts, to the extent excluded under clause (c) of this
definition) secured by a Lien on property owned or being purchased, whether or
not such indebtedness shall have been assumed or is limited in recourse;

(f)
all Attributable Debt in respect of Capital Leases;

(g)
all obligations in respect of capital stock that is mandatorily redeemable at
the option of the holder thereof prior to the fifth anniversary of the Closing
Date; and

(h)
all Guarantees in respect of any of the foregoing;

provided that Debt shall not include (i) Operating Debt (other than (x) as set
forth in clauses (I) and (II) of the following proviso and (y) for purposes of
Section 8.01(e) and Section 9.10), (ii) obligations under or in respect of
insurance, reinsurance or annuity contracts and (iii) obligations in respect of
Hybrid Securities (other than for purposes of Section 7.02, Section 8.01(e), and
Section 9.10) but only to the extent that the Hybrid Securities Amount that is
not included as Debt does not exceed 15% of Total Capitalization; provided
further, that (I) all obligations of the Borrower under this Agreement (other
than obligations in respect of undrawn Letters of Credit) shall be included in
determining Debt and (II) any Debt of the Borrower owing to any Subsidiary in an
amount, in the aggregate, up to $500,000,000 shall be included in determining
Debt even if such Debt would otherwise be eliminated in consolidation. For all
purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person. The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of any Capital Lease as of any date shall be deemed to be the amount
of Attributable Debt in respect thereof as of such date.


8



--------------------------------------------------------------------------------





“Debt Ratings” has the meaning specified in the definition of “Applicable Rate.”
“Debt Securities” means any notes, bonds, debentures, or other similar evidence
of Debt for borrowed money or any other term loan Debt, including Debt to
Affiliates that are not Subsidiaries of the Borrower, but excluding (a) the
Obligations, (b) Debt that is subordinated in right of payment to the
Obligations, (c) other Debt by and among the Borrower and any of its
Subsidiaries and (d) borrowings by registered mutual funds and alternative
investment vehicles that are recourse only to such fund or vehicle or pursuant
to a capital call line of credit facility that provides recourse to undrawn
capital commitments of investors in such fund or vehicle.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to any of the Obligations other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan or
LIBOR Daily Floating Rate Loan, the Default Rate shall be an interest rate equal
to the interest rate (including any Applicable Rate) otherwise applicable to
such Loan plus 2% per annum, and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, a Fronting L/C Issuer,
the Several L/C Agent, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent, a
Fronting L/C Issuer, the Several L/C Agent or the Swing Line Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or


9



--------------------------------------------------------------------------------





indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, each Fronting L/C Issuer,
the Several L/C Agent, the Swing Line Lender and each other Lender promptly
following such determination.
“Dollar” and “$” mean lawful money of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and 10.06(b)(v) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“ERISA” means the Employee Retirement Income Security Act of 1974 as amended.


10



--------------------------------------------------------------------------------





“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections  430, 431 and 432 of the Code or Sections 303, 304 and 305
of ERISA; (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate; or (i) a failure by the Borrower or any
ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or the failure by the
Borrower or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for U.S. Dollars for a period equal in length to such Interest
Period (“LIBOR”) as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two London Banking Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day; and
(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement.
“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”


11



--------------------------------------------------------------------------------





“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
Section 3.01(c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Existing Agreement” has the meaning specified in the preamble hereto.
“Existing Letters of Credit” means the letters of credit heretofore issued by
Bank of America on a fronted basis or by the Lenders on a several basis pursuant
to the Existing Agreement that are described on Schedule 1.01.
“Exiting Lenders” has the meaning specified in Section 10.20.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.


12



--------------------------------------------------------------------------------





“Fee Letters” has the meaning specified in Section 2.09(b).
“Foreign Lender” means a Lender that is not a U.S. Person.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronted Letter of Credit” means any Letter of Credit which is issued by the
applicable Fronting L/C Issuer pursuant to Section 2.01(a), substantially in the
form of Exhibit H-1 (with such changes thereto as are acceptable to the
Borrower), or if the Borrower and the applicable Fronting L/C Issuer agree,
another form reasonably acceptable to the Borrower and the applicable Fronting
L/C Issuer.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Fronting L/C Issuer or any Limited Fronting Lender, such
Defaulting Lender’s Applicable Percentage of the outstanding L/C Obligations
with respect to Fronted Letters of Credit or Several Letters of Credit, as
applicable, other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.
“Fronting L/C Issuer” means each Lender that has elected, pursuant to Section
2.01(a), to issue Fronted Letters of Credit, in its capacity as an issuer of
such Fronted Letters of Credit, or any successor in such capacity. For the
avoidance of doubt, no Lender shall be required to be a Fronting L/C Issuer.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“General Guarantee Agreement” shall mean the General Guarantee Agreement, dated
April 17, 2012, and made by the Guarantor in favor of the Holders (as defined
therein) with respect to the Obligations (as defined therein).
“Government Entity” means any local, municipal, provincial, state or federal
government; any public international organization (such as the World Bank or the
International Finance Corporation); and any department, agency or
instrumentality of any of the foregoing (including government-owned or
government-controlled commercial enterprises).


13



--------------------------------------------------------------------------------





“Government Official” means (i) any officer, director, employee, or official
advisor of a Government Entity, (ii) any political party or party official and
(iii) any candidate for political office.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any Debt
or other obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation, (b) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Debt or other obligation of
the payment or performance of such Debt or other obligation, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Debt or other obligation, or (d) entered into
for the purpose of assuring in any other manner the obligee in respect of such
Debt or other obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantor” means Voya Holdings Inc., a Connecticut corporation.
“Guaranty” means that certain Second Amended and Restated Guaranty Agreement
dated as of the Closing Date, made by the Guarantor for the benefit of the
Credit Parties (as defined therein).
“Hybrid Securities” means, at any time, trust preferred securities, deferrable
interest subordinated debt securities, mandatory convertible debt or other
hybrid securities issued by the Borrower or any Subsidiary that is accorded at
least some equity treatment by S&P at the time of issuance thereof.
“Hybrid Securities Amount” means, with respect to any Hybrid Securities, the
principal amount (which principal amount may be a portion of the aggregate
principal amount) of such Hybrid Securities that is accorded equity treatment by
S&P at the time of issuance thereof.
“Impacted Loans” has the meaning specified in Section 3.03.
“Increase Effective Date” has the meaning specified in Section 2.14(e).
“Increasing Party” has the meaning specified in Section 10.20.


14



--------------------------------------------------------------------------------





“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or the Guarantor under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.
“Indemnitee” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Insurance Subsidiary” means any (a) Subsidiary that is licensed to engage in
the business of insurance or reinsurance by any Governmental Authority; and (b)
any direct or indirect Subsidiary of such a Subsidiary.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Commitment Termination
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan) or LIBOR Daily
Floating Rate Loan, the last Business Day of each March, June, September and
December and the Commitment Termination Date.
“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (or such other period that is twelve months or less if consented to
by all of the Lenders, in each case, subject to availability), as selected by
the Borrower in its Committed Loan Notice; provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Commitment Termination Date.
“Internal Revenue Service” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


15



--------------------------------------------------------------------------------





“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable Fronting L/C Issuer or the Several L/C Agent, as
applicable, and the Applicant or in favor of the applicable Fronting L/C Issuer
or the Several L/C Agent, as applicable, and relating to any such Letter of
Credit.
“Joining Lenders” has the meaning specified in Section 10.20.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts. For purposes of computing the amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes each Fronting L/C Issuer, the Several L/C Agent,
each Limited Fronting Lender, and the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder,
substantially in the form of Exhibit H-1 or Exhibit H-2, or if the Borrower, the
applicable Fronting L/C Issuer or the Several L/C Agent (as applicable)
otherwise agree, another form reasonably acceptable to the Borrower, the
applicable Fronting L/C Issuer or the Several L/C Agent, as applicable, or any
standby letter of credit deemed issued hereunder and shall include the Existing
Letters of Credit (which for the avoidance of doubt, will be deemed issued
hereunder from and after the Closing Date). “Letter of Credit Application” means
an application and agreement for the issuance of a Letter of Credit,
substantially in the form of Exhibit I. If requested by the Borrower, and if the
Borrower advises


16



--------------------------------------------------------------------------------





the Several L/C Agent or the applicable Fronting L/C Issuer, as applicable, of
such requirements prior to the issuance of such Letter of Credit, a Letter of
Credit will have provisions that satisfy the requirements for reserve credit in
the jurisdiction of organization of the beneficiary of such Letter of Credit
(except to the extent that issuance of a Letter of Credit with such provisions
would, in the reasonable judgment of the Several L/C Agent or the applicable
Fronting L/C Issuer, materially change the potential liability of such Several
L/C Agent or such Fronting L/C Issuer, as applicable), in each case, subject to
the terms and conditions of this Agreement; provided, that none of the Several
L/C Agent, the Administrative Agent, any Fronting L/C Issuer, or any Lenders
shall be obligated to verify that any such provisions satisfy such requirement
for reserve credit.
“Letter of Credit Amendment Application” means an application and agreement for
the amendment of a Letter of Credit, substantially in the form of Exhibit J.
“Letter of Credit Fee” has the meaning specified in Section 2.01(h).
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“LIBOR Daily Floating Rate” means (a) the fluctuating rate of interest, which
can change on each Business Day, equal to LIBOR or a comparable or successor
rate which rate is adopted pursuant to Section 3.03(c) and approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at or about 11:00
a.m., London time, two (2) Business Days prior to the date in question, for
Dollar deposits with a term equivalent to a one (1) month term beginning on that
date (in such case, the “LIBOR Rate”); and (b) for any interest calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to the LIBOR
Rate; provided that: (i) to the extent a comparable or successor rate is adopted
pursuant to Section 3.03(c) and approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent in consultation with the Borrower and (ii) if the LIBOR
Daily Floating Rate shall be less than zero, such rate shall be deemed zero.
“LIBOR Daily Floating Rate Loan” means a Committed Loan that bears interest at a
rate based on the LIBOR Daily Floating Rate.
“LIBOR Rate” has the meaning specified in the definition of LIBOR Daily Floating
Rate.
“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period,


17



--------------------------------------------------------------------------------





timing and frequency of determining rates and making payments of interest and
other technical, administrative or operational matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption and
implementation of such LIBOR Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrower is reasonably necessary in connection with the
administration of this Agreement).
“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
in the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing). Solely
for the avoidance of doubt, the filing of a Uniform Commercial Code financing
statement that is a protective lease filing in respect of an Operating Lease
that does not constitute a security interest in leased property or otherwise
give rise to a Lien does not constitute a Lien solely on account of being filed
in a public office.
“Limited Fronting Lender” means, (a) as provided in Section 2.01(a)(vi), any
Lender (so long as it is not an Affected Lender with respect to a particular
Several Letter of Credit) that agrees that it shall be an issuer with respect to
any Affected Lender’s Applicable Percentage of a particular Several Letter of
Credit, or (b) as provided in Section 2.17, any Lender that is a NAIC Approved
Bank and that agrees that it shall be an issuer with respect to any Non-NAIC
Approved Bank’s Applicable Percentage of Several Letters of Credit issued during
the period that such Non-NAIC Approved Bank is a Non-NAIC Approved Bank. For the
avoidance of doubt, no Lender shall be required to be a Limited Fronting Lender.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, the Guaranty, each Issuer
Document, any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.15 of this Agreement, and the Fee
Letters.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Master Agreement” means any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement.
“Material Adverse Effect” means (a) a material adverse effect upon the
operations, business, assets or financial condition of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document to


18



--------------------------------------------------------------------------------





which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower of any Loan
Document to which it is a party.
“Maximum Rate” has the meaning specified in Section 10.09.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
“NAIC Approved Bank” means, as of any date of determination, (x) any Lender that
is listed on the most current “List of Qualified U.S. Financial Institutions” of
financial institutions approved by the NAIC and (y) in the case of any Foreign
Lender, the United States branch of such Lender listed on such “List of
Qualified U.S. Financial Institutions” through which such Foreign Lender is
acting.
“Net Cash Proceeds” means, with respect to the issuance or incurrence of any
Debt Securities by the Borrower or any of its Subsidiaries or with respect to
any sale, transfer, lease or other disposition described in Section 7.04, the
excess of (a) the sum of the cash received in connection with such transaction
over (b) the underwriting or placement discounts and commissions or financial
advisory fees, if any, and other reasonable and customary out-of-pocket fees,
costs, expenses and taxes, incurred by the Borrower or such Subsidiary in
connection therewith.
“Net Income” means, for any period, for the Borrower and its Subsidiaries, the
consolidated net income of the Borrower and its Subsidiaries (excluding
extraordinary gains and extraordinary losses) for that period; provided,
however, that there shall be excluded from the calculation of “Net Income” any
effects resulting from (a) accumulated other comprehensive income, (b) all
noncontrolling interests (as determined in accordance with the Statement of
Financial Accounting Standards No. 160, entitled “Noncontrolling Interests in
Consolidated Financial Statements”), (c) the application of FASB ASC 815 to
derivative or hedge transactions entered into with respect to statutory reserves
relating to closed block variable annuity contracts, and the related tax impact
and (d) the change in fair value of any liability due to non-performance risk in
accordance with FASB ASC 820, and the related tax impact.
“Net Worth” means, as of any date of determination, the consolidated
shareholders’ equity of the Borrower and its Subsidiaries on that date
determined in accordance with GAAP; provided, however, that there shall be
excluded from the calculation of “Net Worth” any effects resulting from


19



--------------------------------------------------------------------------------





(a) accumulated other comprehensive income, (b) all noncontrolling interests (as
determined in accordance with the Statement of Financial Accounting Standards
No. 160, entitled “Noncontrolling Interests in Consolidated Financial
Statements”), (c) the application of FASB ASC 815 to derivative or hedge
transactions entered into with respect to statutory reserves relating to closed
block variable annuity contracts, and the related tax impact and (d) the change
in fair value of any liability due to non-performance risk in accordance with
FASB ASC 820, and the related tax impact.
“Non-Extension Notice Date” has the meaning specified in Section 2.01(b)(v).
“Non-NAIC Approved Bank” means, at any time, any Lender that is not a NAIC
Approved Bank.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Operating Debt” of any Person shall mean, all Debt (other than Operating
Debt) of such Person.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Committed Loans made by such Lender, substantially in the form of
Exhibit C.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower or the Guarantor arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or the Guarantor or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided, that the Obligations shall not include any Excluded Swap
Obligations (as defined in the Guaranty).
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Operating Debt” of any Person shall mean, without duplication, any Debt or
other obligations of such Person (a) in respect of AXXX, XXX and other similar
insurance reserve requirements, (b) incurred in connection with repurchase
agreements and securities lending, (c) to the extent the proceeds of which are
used directly or indirectly (including for the purpose of funding portfolios
that are used to fund trusts in order) to support AXXX, XXX and other similar
insurance reserve requirements, (d) to the extent the proceeds of which are used
to fund discrete customer-related assets or pools of assets (and related hedge
instruments and capital) that are at least notionally segregated from other
assets and have sufficient cash flow to pay principal and interest thereof,


20



--------------------------------------------------------------------------------





with insignificant risk of other assets of such Person and its subsidiaries
being called upon to make such principal and interest payments, (e) excluded
from financial leverage by both S&P and Moody’s in their evaluation of such
Person, (f) in respect of letters of credit (other than the Letters of Credit)
issued on behalf of any Subsidiary for insurance regulatory or reinsurance
purposes, (g) that is consolidated on the balance sheet of such Person as a
“Variable Interest Entity” under ASC 810 (or any successor interpretations or
amendments thereto) or (h) that is owed to a Federal Home Loan Bank.
“Operating Lease” of any Person means any lease (including leases which may be
terminated by the lessee at any time) of any property (whether real, personal or
mixed) by such person as lessee which is not a Capital Lease, as determined in
accordance with GAAP as in effect on the date hereof.
“Operating Subsidiary” means any Subsidiary that is actively engaged in the
conduct of business, including any Subsidiary referred to in clause (a) of the
definition of Insurance Subsidiary, and any direct or indirect parent company of
such Subsidiary that is itself a Subsidiary. For the avoidance of doubt, no
captive Subsidiary established for the purpose of reinsuring redundant reserve
liabilities or Security Life of Denver International Limited will be deemed to
be an Operating Subsidiary.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be,


21



--------------------------------------------------------------------------------





occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating L/C Issuer” means, from time to time with respect to each Several
Letter of Credit, each Affected Lender or Non-NAIC Approved Bank, as applicable,
for whose Applicable Percentage a Limited Fronting Lender has agreed to be
liable as an issuer.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 6.02.
“Recipient” means the Administrative Agent, any Lender, any Fronting L/C Issuer,
the Several L/C Agent or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder.


22



--------------------------------------------------------------------------------





“Reducing Party” has the meaning specified in Section 10.20.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which any applicable notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable Fronting L/C Issuer, as the case may be, in
making such determination.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, treasurer, assistant treasurer,
controller or any vice president of the Borrower or the Guarantor, as applicable
and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the Borrower or the Guarantor, as applicable, so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the Borrower or the Guarantor, as
applicable, designated in or pursuant to an agreement between the Borrower or
the Guarantor, as applicable, and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower or
the Guarantor, as applicable, shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower or the Guarantor, as applicable, and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower
or the Guarantor, as applicable.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of (a) its outstanding Committed Loans and (b) its
participations in L/C Obligations (which shall, for the avoidance of doubt,
include each Lender’s (or each Participating


23



--------------------------------------------------------------------------------





L/C Issuer’s) obligation to fund its Applicable Percentage of each Several
Letter of Credit) and Swing Line Loans.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of McGraw
Hill Financial Inc. and any successor thereto.
“Sanction(s)” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. Government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, or Her Majesty’s Treasury of the
United Kingdom (“HMT”).
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions broadly prohibiting dealings with such
country, region or territory (on the Closing Date, Crimea, Cuba, Iran, North
Korea, and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, HMT, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country to the extent such Person is subject to Sanctions or
(c) any Person more than 50% owned or controlled by any such Person.
“SAP” means the accounting procedures and practices prescribed or permitted by
the Applicable Insurance Regulatory Authority or the NAIC.
“Scheduled Unavailability Date” has the meaning set forth in Section 3.03(c).
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Several L/C Agent” means Bank of America, in its capacity as agent and
attorney-in-fact for the Lenders in issuing, extending and amending Several
Letters of Credit, or any successor in such capacity.
“Several Letter of Credit” means any Letter of Credit issued severally by the
Lenders, substantially in the form of Exhibit H-2 (with such changes thereto as
are acceptable to the Borrower), or if the Borrower and the Several L/C Agent
agree, another form reasonably acceptable to the Borrower and the Several L/C
Agent.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means SOFR or Term SOFR.


24



--------------------------------------------------------------------------------





“Statutory Statement” means a statement of the condition and affairs of an
Insurance Subsidiary, prepared in accordance with SAP or as otherwise required
or permitted by the Applicable Insurance Regulatory Authority, as modified in
accordance with permitted practices approved by the Applicable Insurance
Regulatory Authority, and filed with the Applicable Insurance Regulatory
Authority or the NAIC.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.


25



--------------------------------------------------------------------------------





“Swing Line Sublimit” means an amount equal to $25,000,000.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
“Threshold Amount” means $200,000,000.
“Total Capitalization” means, as of any date of determination, for the Borrower
and its Subsidiaries on a consolidated basis, the sum of (a) Net Worth, plus
(b) Debt plus (c) the aggregate Hybrid Securities Amount (but only to the extent
that such Hybrid Securities Amount is not included in Debt at such time).
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Type” means with respect to a Committed Loan, its character as a Base Rate
Loan, LIBOR Daily Floating Rate Loan, or a Eurodollar Rate Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.01(c)(i) and (ii).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


26



--------------------------------------------------------------------------------





1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(d)    Any reference herein to a merger, transfer, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).


27



--------------------------------------------------------------------------------





1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Debt of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.
(b)    Changes in GAAP. If at any time any change in GAAP (each change, an
“Accounting Change”) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, in either case within 30 days after delivery
of the financial statements by the Borrower immediately following such
Accounting Change, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such Accounting Change (subject to the
approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP
without giving effect to such Accounting Change and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such Accounting Change;
provided further, that all leases of the Borrower that would have been treated
as operating leases for purpose of GAAP prior to the issuance by the Financial
Accounting Standards Board on February 25, 2016 of an Accounting Standards
Update (the “ASU”) shall continue to be accounted for as operating leases for
purposes of all financial definitions and calculations hereunder,
notwithstanding the fact that such leases are required in accordance with the
ASU to be treated as Capital Leases in the financial statements to be delivered
pursuant to Section 6.01.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate”, “LIBOR Daily Floating Rate” or
with respect to any comparable


28



--------------------------------------------------------------------------------





rate thereto or with respect to any rate that is an alternative or replacement
for or successor to any of such rate (including, without limitation, any LIBOR
Successor Rate) or the effect of any of the foregoing, or of any LIBOR Successor
Rate Conforming Changes.
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
Article II.
The Commitments and Credit Extensions
2.01    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) a Fronting L/C
Issuer, in reliance upon the agreements of the Lenders set forth in this
Section 2.01, (1) may in its sole discretion, from time to time on any Business
Day during the period from the Closing Date until the Commitment Termination
Date, agree to issue Fronted Letters of Credit for the account of the Borrower
or any Subsidiary, and amend or extend Fronted Letters of Credit previously
issued by it, and (2) agrees to honor drawings under the Fronted Letters of
Credit issued by such Fronting L/C Issuer; (B) each Lender agrees, through the
Several L/C Agent, (1) from time to time on any Business Day during the period
from the Closing Date until the Commitment Termination Date, to issue severally,
and for itself alone, Several Letters of Credit, at the request of and for the
account of the Borrower or any Subsidiary, in an amount equal to such Lender’s
Applicable Percentage of the aggregate stated amounts of such Several Letters of
Credit, and to amend or extend Several Letters of Credit previously issued by
it, and (2) to honor severally, and for itself alone, drawings under the Several
Letters of Credit in an amount equal to its Applicable Percentage of such
drawings; (C) with respect to each Fronted Letter of Credit issued by a Fronting
L/C Issuer, the other Lenders severally agree to participate in Fronted Letters
of Credit issued for the account of the Borrower or any Subsidiary and any
drawings thereunder in accordance with their Applicable Percentages; (D) with
respect to any Affected Lender or Non-NAIC Approved Bank, as applicable, as a
Participating L/C Issuer under any Several Letter of Credit to be issued
pursuant hereto, each Limited Fronting Lender, in reliance upon the agreements
of such Affected Lender or Non-NAIC Approved Bank, as applicable, as a
Participating L/C Issuer set forth in clause (E) of this Section 2.01, may in
its sole discretion, agree to issue through the Several L/C Agent, in addition
to or as a part of the Several Letters of Credit it has agreed to issue on its
own behalf, severally any such Several Letter of Credit, for the account of the
Borrower or any Subsidiary, in an amount


29



--------------------------------------------------------------------------------





equal to such Affected Lender’s or Non-NAIC Approved Bank’s, as applicable,
Applicable Percentage of the stated amount of such Several Letter of Credit, and
to amend or extend each such Several Letter of Credit previously issued by it as
a Limited Fronting Lender for such Participating L/C Issuer; and (E) with
respect to any Several Letter of Credit issued by a Limited Fronting Lender
pursuant to clause (D) of this Section 2.01, each applicable Affected Lender or
Non-NAIC Approved Bank, as applicable, agrees to purchase participations in the
obligations of such Limited Fronting Lender under such Several Letter of Credit
in an amount equal to all of the credit exposure of such Limited Fronting Lender
(solely in its capacity as a Limited Fronting Lender for such Affected Lender or
Non-NAIC Approved Bank, as applicable) under such Several Letter of Credit;
provided that after giving effect to any L/C Credit Extension, (x) the Total
Outstandings shall not exceed the Aggregate Commitments, and (y) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment at the
time of such L/C Credit Extension (except as provided in clauses (A), (D) and
(E), as applicable, above for a Fronting L/C Issuer or a Limited Fronting
Lender). Each request by the Borrower or any Subsidiary for the issuance,
amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in this Agreement. Within the foregoing
limits, and subject to the terms and conditions hereof, the Borrower’s ability
to obtain Letters of Credit shall be fully revolving, and accordingly the
Borrower may, during the foregoing period, obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
From and after the Closing Date, the Existing Letters of Credit that are Fronted
Letters of Credit shall be deemed to have been issued pursuant to, and shall be
subject to and governed by the terms and conditions of, this Agreement by Bank
of America, in its capacity as a Fronting L/C Issuer, provided that Bank of
America shall not have any obligation to extend, renew, amend or increase the
amount of any such Existing Letters of Credit that are Fronted Letters of
Credit. The Existing Letters of Credit that are Several Letters of Credit shall
be amended and/or replaced pursuant to Section 4.01(a)(vii), or amended in
accordance with Section 2.01(b)(iv) effective as of the Closing Date, so that
the liability of the Lenders under such Several Letters of Credit from and after
the Closing Date shall be in accordance with the Lenders’ respective Applicable
Percentages and such Several Letters of Credit, as so amended, shall be deemed
to have been issued pursuant to this Agreement and shall be subject to and
governed by the terms and conditions hereof.
(ii)    Neither a Fronting L/C Issuer, the Several L/C Agent nor the Lenders, as
applicable, shall issue any Letter of Credit, if:
(A)    subject to Section 2.01(b)(v), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or


30



--------------------------------------------------------------------------------





(B)    the expiry date of the requested Letter of Credit would occur more than
twelve months after the Commitment Termination Date, unless all the Lenders have
approved such expiry date.
(iii)    Neither a Fronting L/C Issuer, the Several L/C Agent nor the Lenders,
as applicable, shall be under any obligation to issue any Letter of Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable Fronting L/C
Issuer, the Several L/C Agent or, if the Administrative Agent has been notified
thereof by the applicable Lender, such Lender, from issuing such Letter of
Credit, or any Law applicable to the applicable Fronting L/C Issuer, the Several
L/C Agent or, if the Administrative Agent has been notified thereof by the
applicable Lender, such Lender, or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
the applicable Fronting L/C Issuer, the Several L/C Agent or, if the
Administrative Agent has been notified thereof by the applicable Lender, such
Lender, shall prohibit, or request that the applicable Fronting L/C Issuer, the
Several L/C Agent or, if the Administrative Agent has been notified thereof by
the applicable Lender, such Lender, refrain from, the issuance of letters of
credit generally or such Letter of Credit in particular or shall impose upon the
applicable Fronting L/C Issuer, the Several L/C Agent or, if the Administrative
Agent has been notified thereof by the applicable Lender, such Lender with
respect to the Letter of Credit, any restriction, reserve or capital requirement
(for which the applicable Fronting L/C Issuer, the Several L/C Agent or, if the
Administrative Agent has been notified thereof by the applicable Lender, such
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the applicable Fronting L/C Issuer, the Several L/C
Agent or, if the Administrative Agent has been notified thereof by the
applicable Lender, such Lender, any unreimbursed loss, cost or expense that was
not applicable on the Closing Date and which the applicable Fronting L/C Issuer,
the Several L/C Agent or, if the Administrative Agent has been notified thereof
by the applicable Lender, such Lender, in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the applicable Fronting L/C Issuer, the Several L/C Agent or, if the
Administrative Agent has been notified thereof by the applicable Lender, such
Lender applicable to letters of credit generally;
(C)    except as otherwise agreed by the applicable Fronting L/C Issuer or the
Several L/C Agent, as applicable, such Letter of Credit is in an initial stated
amount less than $100,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;


31



--------------------------------------------------------------------------------





(E)    after issuance of such Letter of Credit, more than 25 Letters of Credit
would be outstanding unless the Borrower and the Several L/C Agent otherwise
agree; or
(F)    if such Letter of Credit is a Fronted Letter of Credit or a Several
Letter of Credit in respect of which there is a Limited Fronting Lender, any
Lender is at that time a Defaulting Lender, unless the applicable Fronting L/C
Issuer or the applicable Limited Fronting Lender, as applicable, has entered
into arrangements, including the delivery of Cash Collateral, satisfactory to
the applicable Fronting L/C Issuer or the applicable Limited Fronting Lender, as
applicable, with the Borrower or such Lender to eliminate the applicable
Fronting L/C Issuer’s or the applicable Limited Fronting Lender’s, as
applicable, actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
such Letter of Credit or such Letter of Credit and all other L/C Obligations as
to which the applicable Fronting L/C Issuer or the applicable Limited Fronting
Lender, as applicable, has actual or potential Fronting Exposure, as it may
elect in its sole discretion.
For the avoidance of doubt, the foregoing specific references to circumstances
in which a Fronting L/C Issuer or a Limited Fronting Lender is not obligated to
issue a Letter of Credit are for illustrative purposes only and are not intended
to derogate from the agreement that, in no case, shall any Fronting L/C Issuer
or any Limited Fronting Lender be obligated to issue any Letter of Credit on a
fronted basis.
(iv)    Neither the applicable Fronting L/C Issuer, the Several L/C Agent nor
any Lender, as applicable, shall amend or extend any Letter of Credit if it
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.
(v)    Neither the Several L/C Agent nor any Lender, as applicable, shall be
under any obligation to amend any Letter of Credit if (A) the Several L/C Agent
or such Lender, as applicable, would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(vi)    Each Lender shall promptly notify the Administrative Agent (which shall
in turn notify the Several L/C Agent and the Borrower) upon becoming an Affected
Lender with respect to the issuance of a particular Several Letter of Credit. In
the absence of receipt by the Administrative Agent of such notice by a Lender
that it has become an Affected Lender with respect to the issuance of a
particular Several Letter of Credit, it shall be conclusively presumed by the
Administrative Agent and the Several L/C Agent that such Lender is not an
Affected Lender with respect to the issuance such Several Letter of Credit. If
such notice is given by an


32



--------------------------------------------------------------------------------





Affected Lender with respect to the issuance of a particular Several Letter of
Credit, such notice shall not be effective as a like notice with respect to any
other Several Letter of Credit. If such notice is given by an Affected Lender
with respect to the issuance of a particular Several Letter of Credit, the
Borrower may request that such Affected Lender use commercially reasonable
efforts to have any other Lender act as the Limited Fronting Lender for such
Affected Lender with respect to such Several Letter of Credit upon such terms
and conditions as such Affected Lender and such other Lender may agree, provided
that no Lender shall have any obligation to so act as Limited Fronting Lender.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Applicant delivered to (A) the applicable Fronting L/C
Issuer, in the case of Fronted Letters of Credit, (B) the Several L/C Agent, in
the case of Several Letters of Credit, and (C) the Administrative Agent, in each
case, in the form of a Letter of Credit Application, appropriately completed and
signed by a Responsible Officer of the Applicant. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the applicable
Fronting L/C Issuer, the Several L/C Agent or the Administrative Agent, as
applicable, by personal delivery or by any other means acceptable to the
applicable Fronting L/C Issuer, the Several L/C Agent or the Administrative
Agent, as applicable. Such Letter of Credit Application must be received by the
applicable Fronting L/C Issuer or the Several L/C Agent, as applicable, and the
Administrative Agent (A) in the case of a Fronted Letter of Credit, not later
than 11:00 a.m. at least two Business Days prior to the proposed issuance date
or date of amendment (or such later date and time as the Administrative Agent
and the applicable Fronting L/C Issuer may agree in a particular instance in
their sole discretion), and (B) in the case of a Several Letter of Credit, not
later than 11:00 a.m. at least three Business Days prior to the proposed
issuance date or date of amendment (or such later date and time as the
Administrative Agent and the Several L/C Agent may agree in a particular
instance in their sole discretion). In the case of a request for an initial
issuance of a Letter of Credit, the Borrower shall submit a Letter of Credit
Application. In the case of a request for an amendment of any outstanding Letter
of Credit, the Borrower shall submit a Letter of Credit Amendment Application.
(ii)    Promptly after receipt of any Letter of Credit Application or Letter of
Credit Amendment Application, the applicable Fronting L/C Issuer or Several L/C
Agent, as applicable, will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application or Letter of Credit Amendment Application from the
Applicant and, if not, the applicable Fronting L/C Issuer or Several L/C Agent,
as applicable, will provide the Administrative Agent with a copy thereof.
Promptly thereafter the


33



--------------------------------------------------------------------------------





Administrative Agent will provide each Lender with a copy thereof. Unless the
applicable Fronting L/C Issuer or Several L/C Agent, as applicable, has received
written notice from any Lender, the Administrative Agent or the Borrower, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that such Letter of Credit is not permitted to
be issued hereunder or that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the applicable Fronting L/C Issuer or Several L/C Agent, as
applicable, shall, on the requested date, issue a Letter of Credit for the
account of the Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with the
applicable Fronting L/C Issuer’s or Several L/C Agent’s, as applicable, usual
and customary business practices.
(iii)    The Several L/C Agent is hereby authorized to execute and deliver each
Several Letter of Credit and each amendment to a Several Letter of Credit on
behalf of each Lender and to otherwise act on behalf of each Lender with respect
to each Several Letter of Credit as provided herein. The Several L/C Agent shall
use the Applicable Percentage of each Lender as its “Percentage Obligation” (or
equivalent term) under each Several Letter of Credit; provided that the
applicable Limited Fronting Lender, in its capacity as such, shall, in addition
to its own “Percentage Obligation” as a Lender, have a “Percentage Obligation”
(or equivalent term) equal to the Applicable Percentage of each Participating
L/C Issuer for which such Limited Fronting Lender serves in such capacity under
such Several Letter of Credit. The Several L/C Agent is hereby authorized by the
Lenders to amend a Several Letter of Credit to change the “Percentage
Obligation” (or equivalent term) of a Lender or to add or delete a Lender liable
thereunder in connection with an assignment or any other addition or replacement
of a Lender in accordance with the terms of this Agreement. In the event a
Lender becomes a Participating L/C Issuer or ceases to be a Participating L/C
Issuer, the Several L/C Agent is hereby authorized by the Lenders to amend each
Several Letter of Credit to reflect such change in status and to change the
“Percentage Obligation” (or equivalent term) of the applicable Limited Fronting
Lender, as the case may be. Each Lender hereby irrevocably constitutes and
appoints the Several L/C Agent its true and lawful attorney-in-fact for and on
behalf of such Lender with full power of substitution and revocation in its own
name or in the name of the Several L/C Agent for the limited purpose of issuing,
executing and delivering, as the case may be, each Several Letter of Credit and
each amendment to a Several Letter of Credit and for carrying out the purposes
of this Agreement with respect to Several Letters of Credit, each as provided
herein.
(iv)    It is the intention and agreement of the Administrative Agent, the
Lenders and the Several L/C Agent that (A) except as otherwise expressly set
forth herein (including with respect to Limited Fronting Lenders), the rights
and obligations of the Lenders in respect of outstanding Several Letters of
Credit shall be determined in accordance with the Applicable Percentages of the
Lenders from time to time in effect and (B) outstanding Several Letters of
Credit shall be promptly


34



--------------------------------------------------------------------------------





amended to reflect any changes in the Applicable Percentages of the Lenders,
whether arising in connection with an assignment pursuant to Section 10.06, an
increase of the Aggregate Commitments pursuant to Section 2.14, or any other
event or circumstance resulting in a change in the Applicable Percentages of the
Lenders under this Agreement. However, it is acknowledged by the Administrative
Agent, the Lenders and the Several L/C Agent that amendments of outstanding
Several Letters of Credit may not be immediately effected and may be subject to
the consent of the beneficiaries of such Several Letters of Credit. Accordingly,
whether or not Several Letters of Credit are amended as contemplated hereby, the
Lenders agree that they shall purchase and sell participations or otherwise make
or effect such payments among themselves (but through the Administrative Agent)
so that payments by the Lenders of drawings under Several Letters of Credit and
payments by the Borrowers of Unreimbursed Amounts and interest thereon are,
except as otherwise expressly set forth herein (including with respect to
Limited Fronting Lenders and Defaulting Lenders), in each case shared by the
Lenders in accordance with the Applicable Percentages of the Lenders from time
to time in effect.
(v)    If the Applicant so requests in any applicable Letter of Credit
Application, the applicable Fronting L/C Issuer or the Several L/C Agent (on
behalf of the Lenders), as applicable, may, in its sole discretion, agree to
issue a Letter of Credit (including any Existing Letter of Credit) that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the
applicable Fronting L/C Issuer or the Several L/C Agent, as applicable, to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued, which shall be not
later than 30 days prior to the then effective expiration date (the
“Non-Extension Notice Date”). Unless otherwise directed by the applicable
Fronting L/C Issuer or the Several L/C Agent, as applicable, the Applicant shall
not be required to make a specific request to the applicable Fronting L/C Issuer
or the Several L/C Agent, as applicable, for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable Fronting L/C Issuer or the
Several L/C Agent, as applicable, to permit the extension of such Letter of
Credit at any time to an expiry date not later than twelve months from the then
existing expiry date and in any event not later than twelve months after the
Commitment Termination Date; provided, however, that the applicable Fronting L/C
Issuer or the Several L/C Agent, as applicable, shall not permit any such
extension if (A) the applicable Fronting L/C Issuer or the Several L/C Agent, as
applicable, has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.01(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that


35



--------------------------------------------------------------------------------





the Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the applicable Fronting L/C Issuer or the Several L/C
Agent, as applicable, not to permit such extension.
(vi)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable Fronting L/C Issuer or the Several L/C
Agent, as applicable, will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment. Within 10
days after the end of each calendar month, each then Fronting L/C Issuer will
deliver to the Administrative Agent a written report setting forth the Fronted
Letters of Credit that have been issued by such Fronting L/C Issuer and that
were outstanding as of the last day of such calendar month.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Fronted Letter of Credit of any
notice of a drawing under such Fronted Letter of Credit, the applicable Fronting
L/C Issuer shall promptly notify the Administrative Agent and the Administrative
Agent shall promptly notify the Borrower and the Lenders of the date (the “Honor
Date”) on which the applicable Fronting L/C Issuer anticipates that payment of
such drawing will be made. Not later than 2:00 p.m. on the Business Day
immediately following the Honor Date, so long as the Borrower has received
notice of such payment from the applicable Fronting L/C Issuer or the
Administrative Agent by 10:00 a.m. on such Honor Date and, otherwise, not later
than 2:00 p.m. on the second Business Day immediately following the Honor Date
(each such date, a “Letter of Credit Reimbursement Date”), the Borrower shall
reimburse the applicable Fronting L/C Issuer through the Administrative Agent an
amount equal to the amount of such drawing (such amount, the “Unreimbursed
Amount”). If the Borrower fails to make such reimbursement by the required time
and if such Unreimbursed Amount is not repaid on the date the required time
occurs through a Borrowing of Base Rate Loans in accordance with clause (iii)
below, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the Unreimbursed Amount, and the amount of such Lender’s Applicable
Percentage thereof. Each Lender shall, upon any notice pursuant to this
Section 2.01(c)(i), in purchase of its participation in such Unreimbursed
Amount, make funds available to the Administrative Agent for the account of the
applicable Fronting L/C Issuer at the Administrative Agent’s Office in an amount
equal to such Lender’s Applicable Percentage of the Unreimbursed Amount not
later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, which notice shall be given not later than 10:00 a.m. on
the Business Day specified. If any Defaulting Lender shall fail to make such
funds available, any Cash Collateral delivered on account of such Defaulting
Lender for such Fronted Letter of Credit shall be applied by the Administrative
Agent to the


36



--------------------------------------------------------------------------------





reimbursement of the applicable Fronting L/C Issuer as required hereunder. The
Administrative Agent shall remit the funds so received or applied to the
applicable Fronting L/C Issuer. Any notice given by the applicable Fronting L/C
Issuer or the Administrative Agent pursuant to this Section 2.01(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(ii)    Upon receipt from the beneficiary of any Several Letter of Credit of any
notice of a drawing under such Several Letter of Credit, the Several L/C Agent
shall promptly notify the Administrative Agent, and the Administrative Agent
shall promptly notify the Borrower and the Lenders, of the date (also, the
“Honor Date”) on which the Several L/C Agent anticipates that payment of such
drawing will be made, which notice shall be given not later than 2:00 p.m. on
the Business Day immediately preceding the Honor Date. Not later than 10:00 a.m.
on the Honor Date and without further notice or demand by the Several L/C Agent
or the Administrative Agent, (A) each Lender (including each Limited Fronting
Lender) shall make funds available to the Administrative Agent at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage
(and, in the case of each Limited Fronting Lender, the Applicable Percentage of
each applicable Participating L/C Issuer) of the drawing under such Several
Letter of Credit and, (B) in the event a Limited Fronting Lender pays the
Applicable Percentage of a Participating L/C Issuer, such Participating L/C
Issuer shall pay such Applicable Percentage to such Limited Fronting Lender in
purchase of its participation in such payment. Not later than 2:00 p.m. on the
Business Day immediately following the Honor Date, so long as the Borrower has
received notice of payment under such Several Letter of Credit from the Several
L/C Agent or the Administrative Agent by 10:00 a.m. on the Honor Date and,
otherwise, not later than 2:00 p.m. on the second Business Day immediately
following the Honor Date (each such date, also a “Letter of Credit Reimbursement
Date”), the Borrower shall pay to the Lenders through the Administrative Agent
an amount equal to the amount of such drawing (such amount, also the
“Unreimbursed Amount”). Any notice given by the Several L/C Agent or the
Administrative Agent pursuant to this Section 2.01(c)(ii) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(iii)    In the event the Borrower fails to pay any Unreimbursed Amount as
required by clause (i) or (ii) above, the Borrower shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the
Business Day such Unreimbursed Amount is due in an amount equal to such
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.03 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Committed Loan Notice).
Each Borrowing made pursuant to this Section 2.01(c)(iii) shall be applied by
the Administrative Agent to pay the related Unreimbursed Amount.


37



--------------------------------------------------------------------------------





(iv)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, such Unreimbursed
Amount (together with interest) shall be immediately due and payable by the
Borrower without further demand.
(v)    Any Unreimbursed Amount that is not paid by the Borrower by 2:00 p.m. on
the Honor Date shall bear interest from the Honor Date to the applicable Letter
of Credit Reimbursement Date at a rate equal to the Base Rate plus the
Applicable Rate for Base Rate Loans. If an Unreimbursed Amount is not paid by
the Borrower by 2:00 p.m. on the applicable Letter of Credit Reimbursement Date
(whether through a Borrowing of Base Rate Loans or otherwise), each Unreimbursed
Amount shall bear interest from the applicable Letter of Credit Reimbursement
Date to the date that such Unreimbursed Amount is paid by the Borrower (whether
through a Borrowing of Base Rate Loans or otherwise) at a rate equal to the Base
Rate plus the Applicable Rate for Base Rate Loans plus 2% per annum.
(vi)    Until each Lender funds its obligation pursuant to this Section 2.01(c),
interest in respect of such Lender’s Applicable Percentage of each Unreimbursed
Amount shall be solely for the account of the applicable Fronting L/C Issuer
(if, with respect to any Fronted Letter of Credit, such Lender has not funded
its obligation in respect of a Committed Borrowing pursuant to Section
2.01(c)(iii) or funded its participation interest pursuant to Section
2.01(c)(i)) or the Several L/C Agent (if the Several L/C Agent has funded such
amount on behalf of such Lender, as provided in Section 2.01(c)(viii)), as
applicable.
(vii)    Each Lender’s obligation to fund its obligations pursuant to this
Section 2.01(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the applicable Fronting L/C
Issuer or the Several L/C Agent, as applicable, the Administrative Agent, the
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.01(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Committed Loan Notice). No such funding by any Lender shall
relieve or otherwise impair the obligation of the Borrower to pay each
Unreimbursed Amount, together with interest as provided herein.
(viii)    If any Lender fails to make available to the Administrative Agent any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.01(c) by the time specified in Section 2.01(c)(i) or
2.01(c)(ii), as applicable, the applicable Fronting L/C Issuer or the Several
L/C Agent (to the extent that the Several L/C Agent shall have funded such
amount on behalf of such Lender,


38



--------------------------------------------------------------------------------





it being understood and agreed that the Several L/C Agent shall have no
obligation or liability to fund any amount under any Several Letter of Credit
other than in its capacity as a Lender), as applicable, shall, through the
Administrative Agent, be entitled to recover from such Lender, on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Administrative Agent at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing. A certificate of the
Administrative Agent with respect to any amounts owing under this clause (viii)
shall be conclusive absent manifest error.
(d)    Repayment of Fundings.
(i)    If after any Lender (including any Limited Fronting Lender) has funded
its obligation under Section 2.01(c) in respect of any drawing under any Letter
of Credit, the Administrative Agent receives any payment (including any payment
of interest) in respect of the related Unreimbursed Amount (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), then the Administrative Agent will
distribute to such Lender its Applicable Percentage (or applicable share as
provided herein) thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s funding was
outstanding) in the same funds as those received by the Administrative Agent. If
any Lender has not funded its obligation as aforesaid, such Lender’s Applicable
Percentage (or other applicable share as provided herein) of such payment shall
be paid to the applicable Fronting L/C Issuer or the Several L/C Agent (if the
Several L/C Agent shall have funded such amount on behalf of such Lender, as
provided in Section 2.01(c)(viii)), as applicable.
(ii)    If any payment made by the Administrative Agent to the Lenders pursuant
to Section 2.01(d)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement), each Lender
shall pay to the Administrative Agent its Applicable Percentage (or other
applicable share as provided herein) thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.
(e)    Obligations Absolute. The obligation of the Borrower to pay each
Unreimbursed Amount shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


39



--------------------------------------------------------------------------------





(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable Fronting L/C
Issuer, the Several L/C Agent, any Lender, the Administrative Agent or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
(iv)    any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
(v)    waiver by the applicable Fronting L/C Issuer, the Several L/C Agent or
any Lender, as applicable, of any requirement that exists for the applicable
Fronting L/C Issuer’s, the Several L/C Agent’s, or such Lender’s, as applicable,
protection and not the protection of the Borrower or any waiver by the
applicable Fronting L/C Issuer, the Several L/C Agent or any Lender, as
applicable, which does not in fact materially prejudice the Borrower;
(vi)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vii)    any payment made by the applicable Fronting L/C Issuer, the Several L/C
Agent or any Lender in respect of an otherwise complying item presented after
the date specified as the expiration date of, or the date by which documents
must be received under such Letter of Credit if presentation after such date is
authorized by the ISP;
(viii)    any payment by the applicable Fronting L/C Issuer or the Lenders under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit or any payment made
by the applicable Fronting L/C Issuer or the Lenders, as applicable, under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(ix)    any Letter of Credit having a Subsidiary of the Borrower as an
Applicant; or


40



--------------------------------------------------------------------------------





(x)    any other circumstance or happening whatsoever, including any failure of
the Borrower to receive notice of any Honor Date, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower and any other Applicant shall promptly examine a copy of each
Letter of Credit and each amendment thereto requested by the Borrower and such
Applicant that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s or such Applicant’s instructions or other
irregularity, the Borrower or such Applicant will notify the applicable Fronting
L/C Issuer (with respect to Fronted Letters of Credit) or the Several L/C Agent
(with respect to Several Letters of Credit) within two Business Days of receipt
of such Letter of Credit or amendment. The Borrower and such Applicant shall be
conclusively deemed to have waived any such claim against any Fronting L/C
Issuer, the Several L/C Agent or the Lenders, as applicable, unless such notice
is given as aforesaid.
(f)    Role of Fronting L/C Issuer, Several L/C Agent and Limited Fronting
Lender. Each Lender and the Borrower agree that, in paying any drawing under a
Letter of Credit, neither any Fronting L/C Issuer, the Several L/C Agent nor any
Limited Fronting Lender shall have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. Neither any Fronting L/C Issuer, the Several L/C Agent nor any
Limited Fronting Lender, any Agent-Related Person nor any of the respective
correspondents, participants or assignees of any Fronting L/C Issuer, the
Several L/C Agent or any Limited Fronting Lender shall be liable to any Lender
for (i) any action taken or omitted in connection herewith at the request or
with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any Issuer Document. Each of the Borrower and any other
Applicant hereby assumes all risks of the acts or omissions of any beneficiary
or transferee with respect to its use of any Letter of Credit; provided,
however, that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of any
Fronting L/C Issuer, the Several L/C Agent, any Limited Fronting Lender, any
Agent-Related Person nor any of the respective correspondents, participants or
assignees of any Fronting L/C Issuer, the Several L/C Agent or any Limited
Fronting Lender shall be liable or responsible for any of the matters described
in clauses (i) through (x) of Section 2.01(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Borrower (or any other
applicable Applicant) may have a claim against the applicable Fronting L/C
Issuer or the Several L/C Agent, as applicable, and the applicable Fronting L/C
Issuer or the Several L/C Agent, as applicable, may be liable to the Borrower or
such Applicant, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower or such
Applicant which the Borrower or such Applicant proves were caused primarily by
the applicable Fronting L/C Issuer’s or the Several L/C Agent’s, as applicable,
gross negligence or willful misconduct or the applicable


41



--------------------------------------------------------------------------------





Fronting L/C Issuer’s or the Several L/C Agent’s, as applicable, willful failure
to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the applicable Fronting L/C Issuer or the Several L/C Agent,
as applicable, may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and any Fronting L/C Issuer, the Several L/C Agent
or any Limited Fronting Lender, as applicable, shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The applicable Fronting L/C Issuer or the
Several L/C Agent, as applicable, may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society of Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.
(g)    Applicability of ISP or UCP. Unless otherwise expressly agreed by the
applicable Fronting L/C Issuer or the Several L/C Agent, as applicable, and the
Borrower when a Letter of Credit is issued (including any such agreement
applicable to Existing Letters of Credit), the rules of the ISP or UCP shall
apply to each Letter of Credit. Notwithstanding the foregoing, the applicable
Fronting L/C Issuer or the Several L/C Agent, as applicable, shall not be
responsible to the Borrower for, and the Fronting L/C Issuer’s or the Several
L/C Agent’s, as applicable, rights and remedies against the Borrower shall not
be impaired by, any action or inaction of the applicable Fronting L/C Issuer or
the Several L/C Agent, as applicable, required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the applicable Fronting L/C Issuer or the Several L/C Agent, as applicable, or
the beneficiary is located, the practice stated in the ISP or the UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
issued equal to the Applicable Rate (converted to a daily rate) times the daily
maximum amount available to be drawn under such Letter of Credit. Letter of
Credit Fees shall be (i) computed on a quarterly basis in arrears and (ii) due
and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Commitment Termination Date, on the
date that is twelve months after the Commitment Termination Date and thereafter
on demand. If there is any change in the Applicable Rate during any quarter, the
daily maximum amount of each Letter of Credit shall be multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the


42



--------------------------------------------------------------------------------





contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
(i)    Fronting Fee and Documentary and Processing Charges. The Borrower shall
pay directly to each applicable Fronting L/C Issuer for its own account a
fronting fee with respect to each Fronted Letter of Credit issued by such
Fronting L/C Issuer, at the rate per annum separately agreed between the
Borrower and each such Fronting L/C Issuer, computed on the daily amount
available to be drawn under such Letter of Credit. Such fronting fee shall be
computed on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Commitment Termination Date, on the
date that is twelve months after the Commitment Termination Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to the applicable Fronting L/C Issuer or the Several L/C Agent, as
applicable, for its own account the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of the
applicable Fronting L/C Issuer or the Several L/C Agent, as applicable, relating
to each Letter of Credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
In the event that, pursuant to Section 2.01(a)(vi) or Section 2.17, any other
Lender agrees to act as a Limited Fronting Lender or Confirming Bank for any
Lender that becomes an Affected Lender or a Non-NAIC Approved Bank, as
applicable, the Letter of Credit Fee payable to such Lender that becomes an
Affected Lender or a Non-NAIC Approved Bank shall be reduced by 0.25% per annum
(or such lesser percentage as the Lender acting as a Limited Fronting Lender or
as a Confirming Bank may agree) and the Lender acting as a Limited Fronting
Lender or as a Confirming Bank shall receive the amount of such reduction from
the Borrower for its own account as a fronting fee or confirmation fee, as
applicable, and such other compensation therefor as such Affected Lender or
Non-NAIC Approved Bank or the Borrower and such other Lender may agree.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to pay
each Unreimbursed Amount and accrued interest thereon with respect to each
Letter of Credit that is issued and outstanding hereunder. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of its
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of its Subsidiaries.
2.02    Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans in Dollars (each such loan, a
“Committed Loan”) to the Borrower from time to time, on any Business Day during
the Availability Period, in an aggregate amount not


43



--------------------------------------------------------------------------------





to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Committed Borrowing, (i) the
Total Outstandings shall not exceed the Aggregate Commitments and (ii) each
Lender’s Revolving Credit Exposure shall not exceed such Lender’s Commitment.
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.02, prepay
under Section 2.05, and reborrow under this Section 2.02. Committed Loans may be
Base Rate Loans, LIBOR Daily Floating Rate Loans, or Eurodollar Rate Loans, as
further provided herein.
2.03    Borrowings, Conversions and Continuations of Committed Loans.
(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by (A) telephone, or (B) a Committed Loan Notice; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Committed Loan Notice. Each such Committed Loan Notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Committed Loans or LIBOR Daily Floating Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Committed Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.01(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice shall specify (i) whether the Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the


44



--------------------------------------------------------------------------------





applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowing, and second, shall be made available to the Borrower
as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any LIBOR Daily Floating Rate Loans
and to any Interest Period for Eurodollar Rate Loans upon determination of such
interest rate. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.
(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of


45



--------------------------------------------------------------------------------





this Agreement, pursuant to a cashless settlement mechanism approved by the
Borrower, the Administrative Agent, and such Lender.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period; provided, however, that (x) after giving effect
to any Swing Line Loan, (i) the Outstanding Amount of Swing Line Loans shall not
exceed the Swing Line Sublimit, (ii) the Total Outstandings shall not exceed the
Aggregate Commitments, (iii) the aggregate Outstanding Amount of Swing Line
Loans, plus the Swing Line Lender’s Applicable Percentage of the Outstanding
Amount of all Committed Loans and L/C Obligations shall not exceed the
Commitment of the Swing Line Lender, and (iv) the Revolving Credit Exposure of
any Lender shall not exceed such Lender’s Commitment, and (y) the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $250,000, and (ii) the requested borrowing date, which shall be a Business
Day. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may in its sole discretion,


46



--------------------------------------------------------------------------------





not later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of such Swing Line Loan available to the Borrower.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Committed
Loan in an amount equal to such Lender’s Applicable Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.03, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Committed Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders severally fund its risk participation in the relevant Swing Line Loan in
an amount equal to its Applicable Percentage of such Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank


47



--------------------------------------------------------------------------------





compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be. A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
of any Swing Line Loan,


48



--------------------------------------------------------------------------------





interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments.
(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans or LIBOR Daily Floating Rate Loans;
(ii) any prepayment of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Committed Loans or LIBOR Daily Floating Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05. Subject to
Section 2.16, each such prepayment shall be applied to the Committed Loans of
the Lenders in accordance with their respective Applicable Percentages.
(b)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(c)    If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments then in effect, the Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless after
the prepayment in full of the Committed Loans


49



--------------------------------------------------------------------------------





and Swing Line Loans the Total Outstandings exceed the Aggregate Commitments
then in effect. If for any reason the Outstanding Amount of Swing Line Loans at
any time exceeds the Swing Line Sublimit then in effect, the Borrower shall
immediately prepay the Swing Line Loans in an aggregate amount equal to such
excess. Subject to Section 2.16, each such prepayment shall be applied to the
Committed Loans of the Lenders in accordance with their respective Applicable
Percentages.
2.06    Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Swing Line Sublimit shall be automatically reduced
by the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments. Any reduction of the Aggregate Commitments shall be applied to the
Commitment of each Lender according to its Applicable Percentage. All fees
accrued until the effective date of any termination of the Aggregate Commitments
shall be paid on the effective date of such termination. Notwithstanding the
termination of the Aggregate Commitments, this Agreement shall not terminate,
and the obligations of the Borrowers under this Agreement shall continue, until
all Letters of Credit have expired, been replaced or been terminated and each
Unreimbursed Amount and all interest, fees and other amounts payable hereunder
have been paid in full.
2.07    Repayment of Loans.
(a)    The Borrower shall repay to the Lenders on the Commitment Termination
Date the aggregate principal amount of Committed Loans outstanding on such date.
(b)    The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date ten Business Days after such Loan is made and (ii) the Commitment
Termination Date.
2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each LIBOR Daily Floating Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBOR Daily Floating Rate plus
the Applicable Rate; (iii) each Base Rate Committed Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; and (iv)  each


50



--------------------------------------------------------------------------------





Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws; provided that upon the occurrence of an Event of Default under
Sections 8.01(a) or (g), the outstanding Obligations hereunder shall
automatically accrue interest at the Default Rate to the fullest extent
permitted by applicable Laws.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.01:
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Committed Loans and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
commitment fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and


51



--------------------------------------------------------------------------------





multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.
(b)    Other Fees.
(i)    The Borrower has entered into separate confidential fee letters with
certain of the Arrangers and Bank of America (collectively, the “Fee Letters”).
The Borrower shall pay to each such Arranger and Bank of America for their own
respective accounts the fees in the amounts and at the times specified in the
applicable Fee Letter. All such fees shall be fully earned when paid and shall
not be refundable for any reason whatsoever.
(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10    Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
2.11    Evidence of Debt.
(a)    The Credit Extensions (and the L/C Obligations arising therefrom) made or
participated in by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions (and the L/C Obligations arising
therefrom) made or participated in by the Lenders and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the


52



--------------------------------------------------------------------------------





date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)    Clawback.
(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of (x) any Committed Borrowing of Base Rate Loans, prior to 12:00 noon and
(y) any LIBOR Daily Floating Rate Loans, prior to 11:00 a.m. on the date of such
Committed Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Committed Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.03 (or, in the case of a Committed
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.03) and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon,


53



--------------------------------------------------------------------------------





for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Committed Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable Fronting L/C Issuer hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the applicable
Fronting L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
applicable Fronting L/C Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or the applicable Fronting L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall promptly return such funds (in like funds as received from such
Lender) to such Lender, without interest.


54



--------------------------------------------------------------------------------





(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans and to honor drawing under and to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Committed Loan, to fund any such drawing or participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and
except for Limited Fronting Lenders with respect to Several Letters of Credit
they have issued on behalf of Affected Lenders or Non-NAIC Approved Banks, no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to honor a drawing or to purchase its participation or to make
its payment under Section 10.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan or other funding obligation in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations held by it (whether as in issuer or as a
participant) or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
participations in L/C Obligations (whether as in issuer or as a participant) and
Swing Line Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Committed Loans and other amounts owing
them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.15, or (z) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Committed Loans or subparticipations in L/C Obligations or Swing Line
Loans to any assignee or participant, other than an assignment to the Borrower
or any Affiliate thereof (as to which the provisions of this Section shall
apply).


55



--------------------------------------------------------------------------------





The Borrower and the Guarantor consent to the foregoing and agree, to the extent
they may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower and the Guarantor rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower or the Guarantor in the amount of such participation.
2.14    Increase in Commitments.
(a)    Request for Increase. After the Closing Date, provided that no Event of
Default then exists, upon notice to the Administrative Agent (which shall
promptly notify such of the Lenders as the Administrative Agent and the Borrower
shall designate), the Borrower may, from time to time, request an increase in
the Aggregate Commitments; provided that (i) after giving effect to any
increases pursuant to this Section 2.14(a), the Aggregate Commitments shall not
exceed $1,000,000,000 and (ii) any such request for an increase shall be in a
minimum amount of $25,000,000. At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each designated Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
such designated Lenders).
(b)    [Intentionally Omitted].
(c)    Lender Elections to Increase. Each designated Lender shall notify the
Administrative Agent within such time period whether or not it agrees, in its
sole and absolute discretion, to increase its Commitment and, if so, whether by
an amount equal to, greater than, or less than its Applicable Percentage of such
requested increase. Any designated Lender not responding within such time period
shall be deemed to have declined to increase its Commitment.
(d)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, each
then acting Fronting L/C Issuer, the Several L/C Agent and the Swing Line Lender
(which approvals shall not be unreasonably withheld or delayed), the Borrower
may also invite additional Eligible Assignees to become Lenders pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent.
(e)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Borrower (in consultation with
the Administrative Agent) shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower, the Lenders and any party to become a
Lender on the Increase Effective Date of the final allocation of such increase
and the Increase Effective Date. The Administrative Agent is authorized and
directed to amend and distribute to the Lenders, including any party


56



--------------------------------------------------------------------------------





becoming a Lender on the Increase Effective Date, a revised Schedule 2.01 that
gives effect to the increase and the allocation among the Lenders.
(f)    Conditions to Effectiveness of Increase. The Borrower shall prepay or, if
reasonably practicable, the Administrative Agent shall reallocate, any Committed
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section 2.14.
In addition, any funded participations in L/C Obligations or Swing Line Loans
shall, to the extent reasonably practicable, be allocated among the Lenders so
that such funded participations are held ratably by the Lenders in accordance
with any revised Applicable Percentages.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.15    Cash Collateral.
(a)    Certain Credit Support Events. If (i) a Fronting L/C Issuer has honored
any full or partial drawing request under any Fronted Letter of Credit and such
drawing has resulted in an Unreimbursed Amount that is not paid by the Borrower
when due, (ii) a Limited Fronting Lender has honored any drawing request under
any Several Letter of Credit and such drawing has resulted in an Unreimbursed
Amount that is not paid by the Borrower when due, (iii) the Lenders, through the
Several L/C Agent, have honored any drawing request under any Several Letter of
Credit and such drawing has resulted in an Unreimbursed Amount that is not paid
by the Borrower when due, (iv) as of the Commitment Termination Date, any L/C
Obligation for any reason remains outstanding, (v) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (vi) there
shall exist a Defaulting Lender, the Borrower shall (A) immediately and without
any request by any Person (in the case of clause (iv) above), (B) immediately
following any request by the Administrative Agent, a Fronting L/C Issuer, the
Several L/C Agent, a Limited Fronting Lender or any Lender (in the case of
clause (v) above) or (C) within one Business Day following any request by the
Administrative Agent, a Fronting L/C Issuer, the Several L/C Agent, a Limited
Fronting Lender or any Lender (in all other cases), provide Cash Collateral in
an amount equal to 100% of all outstanding L/C Obligations (in the case of
clause (i), (ii), (iii), (iv) or (v) above) or equal to 100% of all Fronting
Exposure (determined after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender) (in the case of clause (vi)
above). The obligations of the Borrower under this Section 2.15(a) are in
addition to the obligations of the Borrower under Section 2.05(c).
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the Fronting L/C Issuers, the Several L/C Agent, the Limited Fronting
Lenders and the Lenders, and agrees to maintain, a first priority security
interest in all Cash Collateral so provided as collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to


57



--------------------------------------------------------------------------------





which such Cash Collateral may be applied pursuant to Section 2.15(c). If at any
time the Administrative Agent determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
amount required by Section 2.15(a), the Borrower will, promptly upon demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency (after
giving effect to any Cash Collateral provided by any Defaulting Lender). All
Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America. The Borrower shall pay on demand therefor from time to time
all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.01, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of the Borrower shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.15
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the then acting Fronting L/C Issuers, the Several
L/C Agent, any Limited Fronting Lender or the Swing Line Lender, as applicable,
may agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.
2.16    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.


58



--------------------------------------------------------------------------------





(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Fronting L/C Issuer, the Several L/C Agent, any
Limited Fronting Lender or the Swing Line Lender hereunder; third, to Cash
Collateralize the Fronting Exposure of any Fronting L/C Issuer, the Several L/C
Agent, or any Limited Fronting Lender with respect to such Defaulting Lender in
accordance with Section 2.15; fourth, as the Borrower may request (so long as no
Default or Event of Default then exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as reasonably determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent or requested by any
Fronting L/C Issuer, the Several L/C Agent, any Limited Fronting Lender or the
Swing Line Lender, and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize any future funding obligations with respect to such
Defaulting Lender of any participation in any Letter of Credit, in accordance
with Section 2.15; sixth, to the payment of any amounts owing to the Lenders,
any Fronting L/C Issuer, the Several L/C Agent, any Limited Fronting Lender or
the Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Fronting L/C Issuer, the Several L/C
Agent, any Limited Fronting Lender or the Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default then exists, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
Unreimbursed Amounts in respect of which such Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or Unreimbursed Amounts were
made at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and
Unreimbursed Amounts owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or Unreimbursed Amounts
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans are held by
the Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.16(a)(iv). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post


59



--------------------------------------------------------------------------------





Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.
(C)    With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to the applicable Fronting L/C Issuer and
the Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Fronting L/C
Issuer’s or the Swing Line Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in Letters of Credit and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. Subject
to Section 10.22, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Lender arising from
that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 2.16(a)(iv) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to


60



--------------------------------------------------------------------------------





it hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize any Fronting L/C Issuer’s and any Limited Fronting Lender’s
Fronting Exposure in accordance with the procedures set forth in Section 2.15.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender, each then acting Fronting L/C Issuer and the Several L/C
Agent, as applicable, agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Committed Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.16(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
2.17    Non-NAIC Approved Banks. In the event that any Lender that is a NAIC
Approved Bank on the Closing Date ceases to be a NAIC Approved Bank after the
Closing Date, such Lender agrees (a) to promptly notify the Administrative Agent
and the Borrower thereof and (b) to use commercially reasonable efforts (i) to
have a Lender that is a NAIC Approved Bank act as the Limited Fronting Lender
for such Lender with respect to any Several Letter of Credit issued during the
period that such Lender is a Non-NAIC Approved Bank and/or (ii) to have a Lender
or another financial institution acceptable to the Administrative Agent (which
acceptance shall not be unreasonably withheld or delayed) and the Borrower that
is a NAIC Approved Bank act as the Confirming Bank for such Lender with respect
to any Several Letter of Credit issued prior to or after such Lender becoming a
Non-NAIC Approved Bank and outstanding during the period that such Lender is a
Non-NAIC Approved Bank. If, within 30 days after such Lender became a Non-NAIC
Approved Bank, no Lender or other acceptable financial institution has agreed to
so act as the Limited Fronting Lender and/or the Confirming Bank, as applicable,
for such Non-NAIC Approved Bank, the Borrower may request, that (x) any Lender
that is a NAIC Approved Bank act as the Limited Fronting Lender for such Lender
with respect to any Several Letter of Credit issued during the period that such
Lender is a Non-NAIC Approved Bank and/or (y) a Lender or another financial
institution acceptable to the Administrative Agent (which acceptance shall not
be unreasonably withheld or delayed) and the Borrower that is a NAIC Approved
Bank act as the Confirming Bank for such Lender with respect to any Several
Letter of Credit issued prior to or after such Lender becoming a Non-NAIC
Approved Bank and outstanding during the period that such Lender is a Non-NAIC
Approved Bank, provided that no Lender shall have any obligation to


61



--------------------------------------------------------------------------------





so act as a Limited Fronting Lender or Confirming Bank. The agreement of any
Lender or other acceptable financial institution to so act as the Limited
Fronting Lender and/or the Confirming Bank for such Non-NAIC Approved Bank shall
be upon and subject to the terms and conditions hereof and such other terms and
conditions as such Non-NAIC Approved Bank or the Borrower, as applicable, and
such Lender or other acceptable financial institution may agree. If a Lender or
other acceptable financial institution, as applicable, becomes a Confirming Bank
for a Non-NAIC Approved Bank after the Closing Date, such Non-NAIC Approved Bank
shall enter into a confirming bank agreement with the Confirming Bank upon such
terms as the applicable parties may agree (and furnish a copy thereof to the
Borrower and the Administrative Agent). Each Non-NAIC Approved Bank that enters
into such a confirming bank agreement shall promptly notify the Borrower and the
Administrative Agent of any termination or expiration of such confirming bank
agreement.
Article III.
Taxes, Yield Protection and Illegality
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of the Borrower
and the Guarantor under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by Applicable Laws. If any
Applicable Laws (as determined in the good faith discretion of the
Administrative Agent) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent, the Borrower or the Guarantor, then
the Administrative Agent, the Borrower or the Guarantor shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to Section 3.01(e).
(ii)    If the Borrower, the Guarantor or the Administrative Agent shall be
required by the Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower or the Guarantor shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.


62



--------------------------------------------------------------------------------





(iii)    If the Borrower, the Guarantor or the Administrative Agent shall be
required by any Applicable Laws other than the Code to withhold or deduct any
Taxes from any payment, then (A) the Borrower, the Guarantor or the
Administrative Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to Section 3.01(e), (B) the Borrower, the
Guarantor or the Administrative Agent, to the extent required by such Laws,
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Borrower or the Guarantor shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower or the Guarantor shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Tax Indemnifications.
(i)    The Borrower shall, and does hereby, indemnify each Recipient, and shall
make payment in respect thereof within 20 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, the Fronting L/C Issuer or the Several L/C Agent, as
applicable (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, the Fronting L/C Issuer or the
Several L/C Agent, as applicable, shall be conclusive absent manifest error. The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 20 days after demand therefor, for any
amount which a Lender, a Fronting L/C Issuer or the Several L/C Agent, as
applicable, for any reason fails to pay indefeasibly to the Administrative Agent
as required pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender, each Fronting L/C Issuer and the Several L/C Agent shall,
and does hereby, severally indemnify, and shall make payment in respect thereof
within 20 days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender, such Fronting L/C Issuer or the
Several L/C Agent, as applicable (but only to the extent that the Borrower has
not


63



--------------------------------------------------------------------------------





already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (y) the
Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
10.06(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Borrower, as applicable, against any Excluded Taxes
attributable to such Lender, such Fronting L/C Issuer or the Several L/C Agent,
as applicable, in each case, that are payable or paid by the Administrative
Agent, the Borrower or the Guarantor in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender or any Fronting L/C Issuer by the
Administrative Agent shall be conclusive absent manifest error. Each Lender,
each Fronting L/C Issuer and the Several L/C Agent hereby authorize the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, such Fronting L/C Issuer or the Several L/C Agent, as the case
may be, under this Agreement or any other Loan Document against any amount due
to the Administrative Agent under this clause (ii).
(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, the Borrower shall deliver to the Administrative
Agent or the Administrative Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below)
shall not be required if in the Lender’s


64



--------------------------------------------------------------------------------





reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or


65



--------------------------------------------------------------------------------





(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Closing Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).


66



--------------------------------------------------------------------------------





(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(f)    Treatment of Certain Refunds. Unless required by Applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, a Fronting L/C Issuer or the Several L/C Agent, or
have any obligation to pay to any Lender, any Fronting L/C Issuer or the Several
L/C Agent, any refund of Taxes withheld or deducted from funds paid for the
account of such Lender, such Fronting L/C Issuer or the Several L/C Agent, as
the case may be. If any Recipient determines, in its sole discretion, that it
has received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Recipient, agrees to repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Borrower pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require the Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to the Borrower or any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, a Fronting L/C Issuer or the Several
L/C Agent, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.
(h)    Defined Terms. For purposes of this Section 3.01, the term “Applicable
Law” includes FATCA.
3.02    Illegality. If any Lender determines that any Change in Law or
introduction of any law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the
Eurodollar Rate or LIBOR Daily Floating Rate or to determine or charge interest
rates based upon the Eurodollar Rate or LIBOR Daily Floating Rate, or any
Governmental Authority has imposed material restrictions on the legal authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market (each, an “Eurodollar Illegality Event”),


67



--------------------------------------------------------------------------------





then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans to convert Base Rate Committed Loans to Eurodollar Rate
Loans or LIBOR Daily Floating Rate Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest at the
Base Rate by reference to the Eurodollar Rate component of the Base Rate, the
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted and any amount payable pursuant to Section 3.05(c). During
any period in which an Eurodollar Illegality Event is in effect, the Borrower
may request, through the Administrative Agent, that the Lenders affected by such
Eurodollar Illegality Event confirm that the circumstances giving rise to the
Eurodollar Illegality Event continue to be in effect. If, within ten Business
Days following such confirmation request, such Lenders have not confirmed the
continued effectiveness of such Eurodollar Illegality Event, then such
Eurodollar Illegality Event shall no longer be deemed to be in effect; provided,
that (A) the Borrower shall not be permitted to submit any such request more
than once in any 30-day period and (B) nothing contained in this Section 3.02 or
the failure to provide confirmation of the continued effectiveness of such
Eurodollar Illegality Event shall in any way affect the Lenders’ right to
provide any additional notices of an Eurodollar Illegality Event as provided in
this Section 3.02.
3.03    Inability to Determine Rates.
(a)    If in connection with any request for a LIBOR Daily Floating Rate Loan or
Eurodollar Rate Loan or a conversion to or continuation thereof, (i) the
Administrative Agent determines that (A) Dollar deposits are not being offered
to banks in the London interbank market for the applicable amount of LIBOR Daily
Floating Rate Loans or for the applicable amount and Interest Period of such
Eurodollar Rate Loan, or (B) (x) by reason of any changes arising on or after
the Closing Date affecting the London interbank Market, adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing


68



--------------------------------------------------------------------------------





or proposed Base Rate Loan and (y) the circumstances described in Section
3.03(c)(i) do not apply (in each case with respect to this clause (i), “Impacted
Loans”), or (ii) the Administrative Agent or the Required Lenders determine that
for any reason the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or the LIBOR Daily Floating Rate for
a LIBOR Daily Floating Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurodollar Rate Loan or LIBOR Daily Floating
Rate Loan (each a “Market Disruption Event”), the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain LIBOR Daily Floating Rate Loans or Eurodollar
Rate Loans as applicable shall be suspended, (to the extent of the affected
LIBOR Daily Floating Rate Loans, Eurodollar Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (or, in the case of a determination
by the Required Lenders described in clause (ii) of Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or a
Borrowing of LIBOR Daily Floating Rate Loans or, failing that, will be deemed to
have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein. Upon the reasonable written request
of the Borrower, the Required Lenders or the Administrative Agent, as
applicable, shall confirm whether or not the circumstances giving rise to the
Market Disruption Event continue to be in effect.
(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Borrower and Required Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (i) of the first sentence of Section 3.03(a),
(ii) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(iii) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
(c)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Documents, if the Administrative Agent determines in good faith (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the


69



--------------------------------------------------------------------------------





Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined
in good faith, that:
(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is reasonably satisfactory to the Administrative Agent, that
will continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or
(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent in consultation with the Borrower.


70



--------------------------------------------------------------------------------





If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans or LIBOR Daily Floating Rate Loans shall be suspended, (to
the extent of the affected LIBOR Daily Floating Rate Loans or Eurodollar Rate
Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Base Rate. Upon receipt of such notice,
the Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans (to the extent of the affected Eurodollar
Rate Loans or Interest Periods) or for a Borrowing of LIBOR Daily Floating Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans (subject to the foregoing
clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment effected, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Rate Conforming Changes to the Lenders
reasonably promptly after such amendment becomes effective.
3.04    Increased Costs; Reserves on Eurodollar Rate or LIBOR Daily Floating
Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)), any
Fronting L/C Issuer or the Several L/C Agent;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes and (C) Connection Income Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or
(iii)    impose on any Lender, any Fronting L/C Issuer or the Several L/C Agent
or the London interbank market any other condition, cost or expense (excluding
any Tax described in the parenthetical contained in clause (ii) preceding)
affecting this Agreement or Eurodollar Rate Loans or LIBOR Daily Floating Rate
Loans made by such Lender or any Letter of Credit or participation therein;


71



--------------------------------------------------------------------------------





and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate or the LIBOR Rate (or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Lender, such Fronting L/C Issuer or the Several L/C Agent of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to increase
the cost to such Lender of making or participating (or of maintaining its
obligation to make or participate in any Swing Line Loan) or to reduce the
amount of any sum received or receivable by such Lender, such Fronting L/C
Issuer or the Several L/C Agent hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, such Fronting L/C Issuer or the
Several L/C Agent, the Borrower will pay to such Lender, such Fronting L/C
Issuer or the Several L/C Agent, as the case may be, such additional amount or
amounts as will compensate such Lender, such Fronting L/C Issuer or the Several
L/C Agent, as the case may be, for such additional costs incurred or reduction
suffered; provided that as to any Lender, any Fronting L/C Issuer or the Several
L/C Agent seeking compensation under this Section 3.04(a), such Lender, such
Fronting L/C Issuer or the Several L/C Agent shall only be so compensated to the
extent such Lender, the Fronting L/C Issuer or the Several L/C Agent is then
generally seeking such compensation from similarly situated customers under
agreements relating to similar credit transactions that include provisions
similar to this Section 3.04(a) and the definition of “Change in Law”.
(b)    Capital Requirements. If any Lender, any Fronting L/C Issuer or any
Limited Fronting Lender determines that any Change in Law affecting such Lender,
such Fronting L/C Issuer or such Limited Fronting Lender or any Lending Office
of such Lender or such Lender’s, such Fronting L/C Issuer’s or such Limited
Fronting Lender’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s, such Fronting L/C Issuer’s or such Limited Fronting Lender’s capital
or on the capital of such Lender’s, such Fronting L/C Issuer’s or such Limited
Fronting Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, or participations in
Letters of Credit or Swing Line Loans held by, such Lender (whether as
participant or issuer) or such Limited Fronting Lender, or the Fronted Letters
of Credit issued by such Fronting L/C Issuer, to a level below that which such
Lender, such Fronting L/C Issuer or such Limited Fronting Lender or such
Lender’s, such Fronting L/C Issuer’s or such Limited Fronting Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s, such Fronting L/C Issuer’s or such Limited Fronting
Lender’s policies and the policies of such Lender’s, the Fronting L/C Issuer’s
or such Limited Fronting Lender’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender, such
Fronting L/C Issuer or such Limited Fronting Lender, as the case may be, such
additional amount or amounts as will compensate such Lender, such Fronting L/C
Issuer or such Limited Fronting Lender or such Lender’s, such Fronting L/C
Issuer’s or such Limited Fronting Lender’s holding company for any such
reduction suffered; provided that as to any Lender, any Fronting L/C Issuer or
the Several L/C Agent seeking compensation under this Section 3.04(b), such
Lender, such Fronting L/C Issuer or such Limited Fronting Lender shall only be
so compensated to the extent such Lender, such Fronting L/C Issuer or such
Limited Fronting Lender is then generally seeking such


72



--------------------------------------------------------------------------------





compensation from similarly situated customers under agreements relating to
similar credit transactions that include provisions similar to this
Section 3.04(b) and the definition of “Change in Law”.
(c)    Certificates for Reimbursement. A certificate of a Lender, a Fronting L/C
Issuer or a Limited Fronting Lender setting forth the amount or amounts
necessary to compensate such Lender, such Fronting L/C Issuer or such Limited
Fronting Lender or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender, such
Fronting L/C Issuer or such Limited Fronting Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender, any
Fronting L/C Issuer or any Limited Fronting Lender to demand compensation
pursuant to the foregoing provisions of this Section shall not constitute a
waiver of such Lender’s, such Fronting L/C Issuer’s or such Limited Fronting
Lender’s right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender, a Fronting L/C Issuer or a Limited Fronting
Lender pursuant to the foregoing provisions of this Section for any increased
costs incurred or reductions suffered more than 180 days prior to the date that
such Lender, such Fronting L/C Issuer or such Limited Fronting Lender, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s, such Fronting L/C Issuer’s
or such Limited Fronting Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof).
(e)    Reserves on Eurodollar Rate or LIBOR Daily Floating Rate Loans. The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan or LIBOR Daily Floating Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


73



--------------------------------------------------------------------------------





(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any Fronting L/C Issuer or the
Several L/C Agent, or any Governmental Authority for the account of any Lender,
any Fronting L/C Issuer or the Several L/C Agent pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender, such Fronting L/C Issuer or the Several L/C Agent shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such Fronting L/C Issuer or the Several L/C Agent,
such designation or assignment (i) would eliminate or reduce amounts then or
thereafter payable pursuant to Section 3.01 or 3.04, as the case may be, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender, such Fronting L/C Issuer or
the Several L/C Agent, as the case may be, to any unreimbursed cost or expense
and would not otherwise be disadvantageous to such Lender, such Fronting L/C
Issuer or the Several L/C Agent, as the case may be. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender, any Fronting
L/C Issuer or the Several L/C Agent in connection with any such designation or
assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.


74



--------------------------------------------------------------------------------





3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
Article IV.    
Conditions Precedent to Credit Extensions
4.01    Conditions of Closing Date. The closing of the Existing Agreement
occurred on May 6, 2016. The effectiveness of the amendment and restatement of
the Existing Agreement pursuant to this Agreement is subject to satisfaction of
the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, telecopies or other electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower (unless otherwise specified), each dated the Closing
Date (or, in the case of certificates of governmental officials, a recent date
before the Closing Date) and each in form and substance reasonably satisfactory
to the Administrative Agent and each of the Lenders:
(i)    counterparts of this Agreement executed by each party hereto, including
the Borrower and the Guarantor, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note and counterparts of the Guaranty executed by each party thereto;
(iii)    such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
and the Guarantor as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower and the Guarantor are duly
organized or formed, and that the Borrower and the Guarantor are validly
existing, in good standing and qualified to engage in business in each
jurisdiction where the conduct of their business requires such qualification,
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect;
(v)    opinions of in-house counsel and Cleary Gottlieb Steen & Hamilton LLP,
each counsel to the Borrower, with respect to the Borrower and the Guarantor,
and Day Pitney LLP, Connecticut counsel to the Guarantor, addressed to the
Administrative Agent and each Lender;
(vi)    a certificate (which certificate shall be true and correct) signed by a
Responsible Officer of the Borrower certifying (A) that the conditions specified
in


75



--------------------------------------------------------------------------------





Sections 4.02(a) and 4.02(b) have been satisfied, (B) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; provided, that any event or condition
disclosed by the Borrower in public filings with the SEC since the date of the
Audited Financial Statements, but, as to any Lender, prior to the date of the
commitment of such Lender given prior to the Closing Date, shall be deemed not
to have a Material Adverse Effect as to such Lender; and (C) the current Debt
Ratings;
(vii)    amendments to each Existing Letter of Credit that is a Several Letter
of Credit (and/or replacement Several Letters of Credit) to reflect the
liabilities of the Lenders under such Several Letters of Credit are in
accordance with the Lenders’ respective Applicable Percentages on the Closing
Date, after giving effect to the amendment and restatement of the Existing
Agreement;
(viii)    (i) Upon the reasonable written request of any Lender made at least 5
days prior to the Closing Date, the Borrower and the Guarantor shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested that is required by applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act, in each case at least 3 days prior to the
Closing Date and (ii) at least 3 days prior to the Closing Date, the Borrower
and the Guarantor, to the extent that either the Borrower or the Guarantor
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, shall have delivered to each Lender that so requests in a written
notice delivered at least 5 days prior to the Closing Date to the Borrower or
Guarantor, as applicable, a Beneficial Ownership Certificate in relation to the
Borrower or the Guarantor; and
(ix)    such other customary assurances, certificates, documents or consents as
the Administrative Agent, the Several L/C Agent, the Swing Line Lender or the
Required Lenders may reasonably require.
(b)    Any accrued and unpaid interest and fees due and owing under the Existing
Agreement as of the Closing Date shall have been paid.
(c)    Any fees required to be paid on or before the Closing Date pursuant to
the Loan Documents shall have been paid, including, without limitation, all fees
and expenses of the Arrangers, the Administrative Agent and the Lenders.
(d)    Unless waived by the Administrative Agent, the Borrower shall have paid,
to the extent invoiced two (2) Business Days prior to the Closing Date, fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided


76



--------------------------------------------------------------------------------





that such estimate shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent).
(e)    The Administrative Agent shall have received notice that each Lender that
is not a NAIC Approved Bank on the Closing Date shall have entered into
satisfactory arrangements with another Lender, or another financial institution
acceptable to the Administrative Agent (which acceptance shall not be
unreasonably withheld or delayed) and the Borrower that is a NAIC Approved Bank,
to act as the Limited Fronting Lender and/or Confirming Bank for such Non-NAIC
Approved Bank.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
(a)    The representations and warranties of the Borrower contained in Article V
or any other Loan Document shall be true and correct in all material respects
(except that those representations and warranties which are qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (except
that those representations and warranties which are qualified by materiality or
Material Adverse Effect shall be true and correct in all respects) as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsection (a) of Section 5.05 shall
be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01; provided that after the
Closing Date the representations and warranties set forth in Section 5.05(b) or
Section 5.06 shall not be required to be true or correct.
(b)    No Default shall then exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the applicable Fronting L/C
Issuer, the Several L/C Agent or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions


77



--------------------------------------------------------------------------------





specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.
Article V.
Representations and Warranties
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
5.01    Existence, Qualification and Power. The Borrower and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing (to the extent such concept is applicable) under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by the Borrower and the Guarantor of each Loan Document to which it is party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of the
Borrower’s or the Guarantor’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien (other
than a Lien permitted hereby) under, or require any payment to be made under
(i) any agreement, instrument or other undertaking to which the Borrower or the
Guarantor is a party or affecting the properties of Borrower or the Guarantor,
which would reasonably be expected to have a Material Adverse Effect or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which the Borrower, the Guarantor or its respective property is subject
which would be both material and adverse to the Lenders; or (c) violate any Law
the effect of which would be both material and adverse to the Lenders.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower or the Guarantor of any Loan Document to which it is a
party, except for any such approval, consent, exemption, authorization or other
action, notice or filing the failure to obtain or make which would not
reasonably be expected to have a Material Adverse Effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document to
which the Borrower is a party, when delivered hereunder, will have been, duly
executed and delivered by the Borrower. This Agreement constitutes, and each
other Loan Document to which the Borrower is a party when so delivered will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles


78



--------------------------------------------------------------------------------





(regardless of whether enforcement is sought in equity or at law). The Guaranty
has been, duly executed and delivered by the Guarantor. The Guaranty constitutes
a legal, valid and binding obligation of the Guarantor, enforceable against the
Guarantor in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Debt to the
extent required to be shown pursuant to GAAP.
(b)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect; provided that
any event or condition disclosed by the Borrower in public filings with the SEC
since the date of the Audited Financial Statements, but, as to any Lender, prior
to the date of the commitment of such Lender given prior to the Closing Date,
shall be deemed not to have a Material Adverse Effect as to such Lender.
5.06    Litigation. Except as disclosed in Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties that would reasonably be expected to have a
Material Adverse Effect or that affects the validity or enforceability of this
Agreement or any other Loan Document.
5.07    No Default. No Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.
5.08    Environmental Compliance. Except as disclosed in Schedule 5.08, the
Borrower and its Subsidiaries are not subject to any claim alleging liability or
responsibility for violation of any Environmental Law in connection with their
respective businesses, operations and properties, except for claims which, if
adversely determined, would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
5.09    Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other tax returns and reports required to be filed, and have paid all
Federal, state and other taxes, assessments,


79



--------------------------------------------------------------------------------





fees and other charges levied or imposed by a Governmental Authority upon them
or their properties, income or assets otherwise due and payable, except
(a) those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP, and (b) those for which failure to file or non-payment
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
5.10    ERISA Compliance. The Borrower represents and warrants as of the Closing
Date that the Borrower is not and will not be using “plan assets” (within the
meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA or
otherwise) of one or more Benefit Plans in connection with the Loans, the
Letters of Credit or the Commitments.
5.11    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
(b)    The Borrower is not and is not required to be registered as an
“investment company” under the Investment Company Act of 1940.
5.12    Disclosure. No written information or written data (excluding any
forecasts, projections, budgets, estimates and general market or industry data)
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished or publicly disclosed by the Borrower) when provided and when taken as
a whole with all other information or data provided, furnished or disclosed by
the Borrower contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, (i)
with respect to projected financial information, if any, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time (it being understood and agreed that
forecasts, estimates and projections as to future events are not to be viewed as
facts or guaranties of future performance, that actual results during the period
or periods covered by such projections may differ from the projected results and
that such differences may be material and that the Borrower makes no
representation that such representations will in fact be realized) and (ii) as
to statements, information and reports specified as having been derived by the
Borrower from third parties, other than Affiliates of the Borrower or any of its
Subsidiaries, the Borrower represents only that it has no knowledge of any
material misstatement therein.
5.13    Compliance with Laws. The Borrower and its Subsidiaries are in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.


80



--------------------------------------------------------------------------------





5.14    Anti-Corruption Laws and Sanctions.
(a)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower and its Subsidiaries
with applicable Sanctions, and the Borrower and its Subsidiaries are in
compliance with applicable Sanctions in all material respects. None of the
Borrower, its Subsidiaries or any of their respective officers, directors or
employees is a Sanctioned Person. No Credit Extension, use of proceeds or other
transaction contemplated by this Agreement will violate applicable Sanctions.
(b)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents when acting on the
Borrower’s or any Subsidiary’s behalf with Anti-Corruption Laws, and the
Borrower, its Subsidiaries and their respective officers and employees when
acting on the Borrower’s or any Subsidiary’s behalf, and to the knowledge of the
Borrower, its directors and agents, when acting on the Borrower’s or any
Subsidiary’s behalf, are in compliance with Anti-Corruption Laws in all material
respects. No Credit Extension or use of proceeds will violate Anti-Corruption
Laws.
5.15    EEA Financial Institution. Neither the Borrower nor the Guarantor is an
EEA Financial Institution.
Article VI.
Affirmative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)) (commencing with the fiscal year ended December 31,
2019), a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;


81



--------------------------------------------------------------------------------





(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower (or,
if earlier, 5 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)) (commencing with the
fiscal quarter ended September 30, 2019, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, the related
consolidated statements of income or operations for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, and the related
consolidated statements of changes in shareholders’ equity, and cash flows for
the portion of the Borrower’s fiscal year then ended, in each case setting forth
in comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;
(c)    within 5 days after filing with the Applicable Insurance Regulatory
Authority and in any event within 90 days after the end of each year, the annual
Statutory Statement of each Insurance Subsidiary for such year, certified by the
chief executive officer, chief financial officer, treasurer or controller of
such Insurance Subsidiary as presenting fairly in all material respects the
financial position of such Insurance Subsidiary for such year in accordance with
SAP (or as otherwise required or permitted by the Applicable Insurance
Regulatory Authority) as modified in accordance with permitted practices
approved by the Applicable Insurance Regulatory Authority; provided, however,
that, with respect to Security Life of Denver International Limited and Roaring
River II, Inc., such annual Statutory Statement shall be provided within five
days of their respective required date of filing, currently June 30 of each
year; and
(d)    within 5 days after filing with the Applicable Insurance Regulatory
Authority and in any event within 45 days after the end of each of the first
three quarterly periods of each year, the quarterly Statutory Statement of each
Insurance Subsidiary for such period, to the extent such quarterly Statutory
Statement is required to be filed, certified by one of the chief executive
officer, chief financial officer, treasurer or controller of such Insurance
Subsidiary as presenting fairly in all material respects the financial position
of such Insurance Subsidiary for such period in accordance with SAP (or as
otherwise required by the Applicable Insurance Regulatory Authority).
As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clause (a) or (b) above at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:


82



--------------------------------------------------------------------------------





(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b) (commencing with the delivery of the financial
statements for the fiscal quarter ended September 30, 2019), a duly completed
Compliance Certificate signed by one of the chief executive officer, chief
financial officer, treasurer or controller of the Borrower (which delivery may,
unless the Administrative Agent or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);
(b)    promptly after the same are available (to the extent not publicly
available on EDGAR), copies of each annual report, proxy or financial statement
or other report or communication sent to the shareholders of the Borrower, and
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
(c)    promptly, except to the extent prohibited by applicable Law, regulatory
policy, or regulatory restriction (as determined in the reasonable good faith
judgment of the Borrower), such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
(through the Administrative Agent) from time to time may reasonably request; and
(d)    promptly following any request therefor, provide information and
documentation reasonably requested and required by the Administrative Agent or
any Lender for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation.
Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); or (iii) on which such documents are filed with the SEC
on EDGAR; provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender upon its reasonable request
to the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the


83



--------------------------------------------------------------------------------





Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent may, but
shall not be obligated to, make available to the Lenders, the Fronting L/C
Issuers and the Several L/C Agent materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, SyndTrak, ClearPar, or another
substantially similar electronic system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Fronting L/C Issuers, the Several L/C Agent and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
6.03    Notices. Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Event of Default;
(b)    of (i) any dispute, litigation, investigation, proceeding or suspension
between the Borrower or any Subsidiary and any Governmental Authority or
(ii) the commencement of, or any material development in, any litigation or
proceeding affecting the Borrower or any Subsidiary, including pursuant to any
applicable Environmental Laws, in each case to the extent permitted by law and
to the extent that such matter would reasonably be expected to have a Material
Adverse Effect;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, other than changes required or
provided for pursuant to GAAP or applicable regulations or changes disclosed in
reports provided or made available to the Lenders pursuant to Section 6.01 or
6.02; and
(e)    of any public announcement by Moody’s or S&P of any change in a Debt
Rating.


84



--------------------------------------------------------------------------------





Each notice pursuant to this Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless (i) the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary or (ii) the
failure to do so would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property, except to the extent that
such Lien is permitted hereby or failure to do so would not reasonably be
expected to have a Material Adverse Effect; and (c) all Debt, as and when due
and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Debt, except to the extent that failure
to do so would not reasonably be expected to have a Material Adverse Effect.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.03 or 7.04 or except to the extent that failure to do so would not
reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which would reasonably be expected to have a Material Adverse Effect.
6.06    Maintenance of Properties. In a manner consistent with that used by
other Persons engaged in the same or similar businesses as the Borrower and its
Subsidiaries, (a) maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order
and condition, ordinary wear and tear excepted, except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect; and
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower (except any self-insurance to
the extent and in any amount consistent with prudent market practice for a same
or similar business), insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons,
except to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.


85



--------------------------------------------------------------------------------





6.08    Compliance with Laws. (a) Comply with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith would not reasonably be expected to have a Material Adverse Effect;
and (b) maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents (when such agents are acting on the
Borrower’s or any Subsidiary’s behalf) with Anti-Corruption Laws and applicable
Sanctions.
6.09    Books and Records. (a) Maintain books of record and account, in
accordance with good accounting practices on the basis of GAAP in all material
respects; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
6.10    Inspection Rights. Except to the extent prohibited by applicable Law,
regulatory policy or regulatory restriction (in the reasonable good faith
judgment of the Borrower), no more than once a year and at their own expense
(unless an Event of Default then exists in which case there shall be no limit so
long as the Event of Default exists) permit representatives of the
Administrative Agent and each Lender (provided that visits by any Lender shall
be coordinated with the Borrower through the Administrative Agent) to visit and
inspect any of its properties, to examine its corporate and financial records,
and make copies thereof or abstracts therefrom, and to discuss its financial
condition, business and corporate affairs with its Responsible Officers, all at
such reasonable times during normal business hours, upon reasonable advance
notice to the Borrower; provided that such visits, inspections, examinations
and/or discussions shall be reasonably related to the Administrative Agent’s or
such Lender’s, as applicable, rights and obligations hereunder; provided further
that when an Event of Default then exists the Administrative Agent or any Lender
(or any of their respective representatives) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.
6.11    Use of Proceeds. Use the proceeds of any Credit Extensions for working
capital and any other lawful corporate purposes, including to use Letters of
Credit to secure and support reserve requirements under insurance and
reinsurance agreements entered into by the Borrower or any Subsidiary and for
any other lawful corporate purposes.


Article VII.
Negative Covenants
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:


86



--------------------------------------------------------------------------------





7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, including any of the capital stock of any of its
Subsidiaries, whether now owned or hereafter acquired, other than the following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof securing Non-Operating Debt and listed
on Schedule 7.01;
(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or for which the failure to pay would not reasonably be
expected to result in a Material Adverse Effect;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Debt), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h)    Liens incurred in the ordinary course of business that do not secure
Debt;
(i)    purchase money Liens;
(j)    Liens on cash or securities securing Debt owing to a Federal Reserve Bank
or a Federal Home Loan Bank;
(k)    Liens on any property existing prior to the acquisition of such property
so long as such Lien was not created in anticipation of such acquisition and
does not attach to any other property;
(l)    Liens on cash or securities securing Swap Contracts entered into in the
ordinary course of business and not for speculative purposes;


87



--------------------------------------------------------------------------------





(m)    Liens incurred in the ordinary course of business on deposit, custody and
securities accounts;
(n)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(i);
(o)    Liens securing Operating Debt arising out of deposits of cash or
securities into collateral trusts or reinsurance trusts with ceding companies or
insurance regulators or as otherwise entered in the ordinary course of business;
(p)    Liens securing Operating Debt on cash or securities incurred in
connection with repurchase, reverse repurchase and securities lending
transactions entered into in the ordinary course of business;
(q)    Liens (not securing Debt) in favor of a Governmental Authority, as
contemplated by the rules and regulations issued by a Governmental Authority
which the Borrower or any Insurance Subsidiary is required to comply in order to
remain licensed;
(r)    Liens securing Operating Debt arising under escrows, trusts,
custodianships, separate accounts, funds withheld procedures, and similar
deposits, arrangements or agreements established with respect to insurance
policies, annuities, guaranteed investment contracts and similar products
underwritten by, or reinsurance agreements entered into by, the Borrower or its
Subsidiaries in the ordinary course of business;
(s)    Liens on securitized assets so long as such Liens do not encumber any
other property of the Borrower or any of its Subsidiaries;
(t)    Liens securing Debt or other obligations owed by (i) the Borrower to any
Subsidiary of the Borrower, (ii) any Subsidiary of the Borrower to the Borrower,
or (iii) any Subsidiary of the Borrower to any Subsidiary of the Borrower;
(u)    other Liens securing Operating Debt incurred in the ordinary course of
business;
(v)    other Liens securing Non-Operating Debt in an amount that does not exceed
$500,000,000 at any time; and
(w)    Liens securing the refinancing of any Debt or other obligations secured
by a Lien permitted hereunder so long as such Liens do not attach to any
additional property in connection with such refinancing.
7.02    Indebtedness. Allow the Subsidiaries of the Borrower to create, incur,
assume or suffer to exist any Debt for borrowed money in an aggregate amount in
excess of $250,000,000, except:
(a)    Operating Debt;


88



--------------------------------------------------------------------------------





(b)    Debt of any Subsidiary of the Borrower owing to the Borrower or a
Subsidiary of the Borrower (but including any Debt owing to any other Affiliate
of the Borrower);
(c)    Debt of a registered mutual fund or alternative investment vehicle that
is only recourse to such fund or vehicle or to capital commitments made to such
fund or vehicle; and
(d)    So long as the Guaranty has not been released, Debt for borrowed money of
the Guarantor.
7.03    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, except that, so long as no Default exists or would result
therefrom:
(a)    any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries or Persons that become Subsidiaries, provided that when any
wholly-owned Subsidiary is merging with another Subsidiary that would not be a
wholly-owned Subsidiary, the wholly-owned Subsidiary shall be the continuing or
surviving Person; and
(b)    any Subsidiary may sell, transfer or otherwise dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Subsidiary; provided that if the transferor in such a
transaction is a wholly-owned Subsidiary, then the transferee must either be the
Borrower or a wholly-owned Subsidiary.
7.04    Asset Sales. Sell, transfer, lease or otherwise dispose of the stock,
operations, or business assets of the Borrower or any of its Subsidiaries in an
amount that, individually or in the aggregate, equals or exceeds an amount equal
to 40% of the consolidated assets of the Borrower and its Subsidiaries as of
December 31, 2018. Notwithstanding the foregoing, any sale, transfer, lease or
other disposition by any Insurance Subsidiary, in which the Net Cash Proceeds,
if any, thereof are retained by such Insurance Subsidiary, shall not be deemed
to be a sale, transfer, lease or other disposition for purposes of this
Section 7.04.
7.05    Use of Proceeds. (a) Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund Debt originally incurred for such purpose; or (b) request any
Credit Extension, nor use (or permit the use by any of its Subsidiaries or its
or their respective directors, officers, employees and agents) the proceeds of
any Credit Extension, whether directly or indirectly, (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, or (ii) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, or in any other manner, in each case, as
would result in the violation of any Sanctions applicable to any party hereto.
7.06    Financial Covenants.


89



--------------------------------------------------------------------------------





(a)    Net Worth. Permit Net Worth, measured as of the last day of any fiscal
quarter, to be less than the sum of (i) $6,150,000,000 plus (ii) an amount equal
to 50% of any increase in Net Worth of the Borrower and its Subsidiaries after
June 30, 2019 by reason of the issuance of common stock or other ownership
interests of the Borrower or any of its Subsidiaries.
(b)    Debt to Capital Ratio. Permit the ratio of the total amount of Debt of
the Borrower and its Subsidiaries to the amount of Total Capitalization of the
Borrower and its Subsidiaries to be greater than 35% as to the last day of any
fiscal quarter.
Article VIII.
Events of Default and Remedies
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation or
(ii) within three days after the same becomes due, any interest on any Loan or
on any L/C Obligation, any fee due hereunder or any other amount payable
hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a) or 6.05 (as to the
Borrower) or Article VII; or
(c)    Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after notice thereof from the Administrative Agent; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect (or incorrect in any
material respect if such representation or warranty is not qualified by
materiality or Material Adverse Effect) when made or deemed made; provided that
any restatement of the Audited Financial Statements pursuant to financial
statements delivered pursuant to Section 6.01 shall not cause any representation
or warranty set forth in Section 5.05(a) to be incorrect at the time made unless
such restatement is material and adverse to the Lenders; or
(e)    Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Debt or Guarantee (other
than with respect to (I) the Obligations, (II) Debt under Swap Contracts, and
(III) Operating Debt which is recourse only to a Subsidiary of the Borrower
which is a special purpose life insurance captive vehicle) having an aggregate
principal amount (including undrawn committed or available amounts


90



--------------------------------------------------------------------------------





and including amounts owing to all creditors under any combined or syndicated
credit arrangement) exceeding the Threshold Amount, or (B) fails to observe or
perform any other agreement or condition relating to any Debt or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Debt or the beneficiary
or beneficiaries of such Guarantee (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Debt to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Debt to be made, prior to
its stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded, if the aggregate principal amount of such Debt
or Guarantee exceeds the Threshold Amount; or (ii) the Borrower or any
Subsidiary fails to make when due one or more required payments under one or
more Swap Contracts (whether as a result of the occurrence of an Early
Termination Date (as defined in such Swap Contract) or otherwise) in an
aggregate amount exceeding the Threshold Amount, and, in the case of any failure
or default described in this Section 8.01(e), such failure or default has not
been cured by the Borrower or its Subsidiaries or waived prior to the exercising
of any remedies pursuant to Section 8.02; or
(f)    [reserved];
(g)    Insolvency Proceedings, Etc. The Borrower or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(h)    Inability to Pay Debts; Attachment. (i) The Borrower or the Guarantor
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
(i)    Judgments. There is entered against the Borrower or any Subsidiary
(i) one or more non-appealable final judgments or orders by a court of competent
jurisdiction for the payment of money in an aggregate amount (as to all such
judgments or orders) exceeding the Threshold Amount (to the extent not covered
by independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments by a court of
competent jurisdiction that have, or would reasonably be expected


91



--------------------------------------------------------------------------------





to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) such judgment or order is not paid within 60 days or
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or
(j)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(k)    Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or the Borrower, the Guarantor or any other
Person contests in any manner the validity or enforceability of any Loan
Document; or the Borrower or the Guarantor denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or
(l)    Change of Control. There occurs any Change of Control.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans, any obligation of
each Fronting L/C Issuer or each Lender, as applicable, to make L/C Credit
Extensions and any obligation of the Swing Line Lender or any Lender, as
applicable, to make, maintain or participate in Swing Line Loans to be
terminated, whereupon such commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders, the Fronting L/C Issuers and
the Several L/C Agent all rights and remedies available to it, the Lenders, the
Fronting L/C Issuers and the Several L/C Agent under the Loan Documents;


92



--------------------------------------------------------------------------------





provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans, any obligation of
each Fronting L/C Issuer or each Lender, as applicable, to make L/C Credit
Extensions and any obligation of the Swing Line Lender or any Lender, as
applicable, to make, maintain or participate in Swing Line Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities and expenses (including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the Fronting L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the
Fronting L/C Issuers and amounts payable under Article III), ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Unreimbursed Amounts and
other Obligations, ratably among the Lenders and the Fronting L/C Issuers in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Unreimbursed Amounts, ratably among the Lenders and
the Fronting L/C Issuers in proportion to the respective amounts described in
this clause Fourth held by them;
Fifth, to the Administrative Agent for the account of the Fronting L/C Issuers
or the Lenders, as applicable, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized by the Borrower pursuant to
Sections 2.01 and 2.15; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.01(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all


93



--------------------------------------------------------------------------------





Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.
Article IX.
Administrative Agent
9.01    Appointment and Authority.
(a)    Each of the Lenders, the Fronting L/C Issuers and the Several L/C Agent
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article IX are solely for the benefit of the
Administrative Agent, the Lenders, the Fronting L/C Issuers, and the Several L/C
Agent, and neither the Borrower nor the Guarantor shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
(b)    The Fronting L/C Issuers and the Several L/C Agent, as applicable, shall
act on behalf of the Lenders with respect to the Fronted Letters of Credit or
the Several Letters of Credit, as applicable, and the documents associated
therewith, and the Fronting L/C Issuers and the Several L/C Agent, as
applicable, shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article IX with respect to any acts taken or
omissions suffered by the Fronting L/C Issuers or the Several L/C Agent, as
applicable, in connection with Letters of Credit issued by it or proposed to be
issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in this Article IX and in the definition of “Agent-Related
Person” included the Fronting L/C Issuers and the Several L/C Agent with respect
to such acts or omissions, and (ii) as additionally provided herein with respect
to the Fronting L/C Issuers and the Several L/C Agent, as applicable.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


94



--------------------------------------------------------------------------------





9.03    Exculpatory Provisions. The Administrative Agent or the Arrangers, as
applicable, shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower, a Lender, a Fronting L/C Issuer or the Several L/C Agent.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


95



--------------------------------------------------------------------------------





9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or a Fronting L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Fronting L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Fronting L/C Issuer prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with bad faith, gross negligence or willful misconduct in the selection of
such sub-agents.
9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Fronting L/C Issuers, the Several L/C Agent and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States, subject to the acceptance of
such appointment by such successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders, the Fronting L/C
Issuers and the Several L/C Agent, appoint a successor Administrative Agent
meeting the qualifications set forth above, subject to the acceptance of such
appointment by such successor, provided that in no event shall any such
successor


96



--------------------------------------------------------------------------------





Administrative Agent be a Defaulting Lender. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender, each Fronting L/C Issuer and
the Several L/C Agent directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as a Fronting L/C Issuer,
Several L/C Agent and the Swing Line Lender.


97



--------------------------------------------------------------------------------





(e)    If Bank of America resigns as a Fronting L/C Issuer or Several L/C Agent,
it shall retain all the rights, powers, privileges and duties of a Fronting L/C
Issuer or the Several L/C Agent hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as a Fronting L/C Issuer
or the Several L/C Agent, including the right to require the Lenders to make
Base Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.01(c). If Bank of America resigns as the Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). In the event of any such resignation as a Fronting L/C
Issuer, Several L/C Agent or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor Fronting L/C Issuer (with respect
to Fronted Letters of Credit issued by Bank of America), Several L/C Agent or
Swing Line Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Bank of America as
Several L/C Agent or Swing Line Lender, as the case may be. Upon the appointment
by the Borrower of a successor Fronting L/C Issuer (with respect to Fronted
Letters of Credit issued by Bank of America), Several L/C Agent or Swing Line
Lender hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender) and the acceptance by such successor of such appointment,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Fronting L/C Issuer (with respect
to Fronted Letters of Credit issued by Bank of America), Several L/C Agent or
Swing Line Lender, as applicable, (ii) the retiring Fronting L/C Issuer (with
respect to Fronted Letters of Credit issued by Bank of America), Several L/C
Agent and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and
(iii) the successor Fronting L/C Issuer shall issue letters of credit in
substitution for the Fronted Letters of Credit issued by Bank of America, if
any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Fronted Letters of Credit.
9.07    Non-Reliance on Administrative Agent, the Arrangers and the Other
Lenders. Each Lender, each Fronting L/C Issuer and the Several L/C Agent
expressly acknowledges that none of the Administrative Agent nor the Arrangers
has made any representation or warranty to it, and that no act by the
Administrative Agent or the Arrangers hereafter taken, including any consent to,
and acceptance of any assignment or review of the affairs of the Borrower or the
Guarantor of any Affiliate thereof, shall be deemed to constitute any
representation or warranty by the Administrative Agent or the Arranger to any
Lender. Fronting L/C Issuer or the Several L/C Agent as to any matter, including
whether the Administrative Agent or the Arranger have disclosed material
information in their (or their Related Parties’) possession. Each Lender, each
Fronting L/C Issuer and the Several L/C Agent represents to the Administrative
Agent and each Arranger that it has, independently and without reliance upon the
Administrative Agent, any Arranger, any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis of, appraisal of, and investigation
into, the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrower


98



--------------------------------------------------------------------------------





and the Guarantor and their Subsidiaries, and all applicable bank or other
regulatory Laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower
hereunder. Each Lender, each Fronting L/C Issuer, and the Several L/C Agent also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger, any other Lender or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own credit analysis, appraisals and
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrower and the Guarantor. Each Lender,
each Fronting L/C Issuer and the Several L/C Agent represents and warrants that
(i) the Loan Documents set forth the terms of a commercial lending facility and
(ii) it is engaged in making, acquiring or holding commercial loans in the
ordinary course and is entering into this Agreement as a Lender, Fronting L/C
Issuer or Several L/C Agent for the purpose of making, acquiring or holding
commercial loans and providing other facilities set forth herein as may be
applicable to such Lender or Fronting L/C Issuer or Several L/C Agent, and not
for the purpose of purchasing, acquiring or holding any other type of financial
instrument, and each Lender, each Fronting L/C Issuer and each Several L/C Agent
agrees not to assert a claim in contravention of the foregoing. Each Lender,
each Fronting L/C Issuer and each Several L/C Agent represents and warrants that
it is sophisticated with respect to decisions to make, acquire and/or hold
commercial loans and to provide other facilities set forth herein, as may be
applicable to such Lender or such Fronting L/C Issuer or such Several L/C Agent,
and either it, or the Person exercising discretion in making its decision to
make, acquire and/or hold such commercial loans or to provide such other
facilities, is experienced in making, acquiring or holding such commercial loans
or providing such other facilities.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, Book Managers, Syndication Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender, a Fronting L/C Issuer, the
Several L/C Agent or the Swing Line Lender hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower or the Guarantor, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Fronting
L/C Issuers, the Several L/C Agent and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Fronting L/C Issuers, the Several


99



--------------------------------------------------------------------------------





L/C Agent and the Administrative Agent and their respective agents and counsel
and all other amounts due the Lenders, the Fronting L/C Issuer, the Several L/C
Agent and the Administrative Agent under Sections 2.01(i) and 2.01(j), 2.09 and
10.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Fronting L/C Issuer and the Several L/C Agent to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, the
Fronting L/C Issuers and the Several L/C Agent, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, any
Fronting L/C Issuer or the Several L/C Agent any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender, aby Fronting L/C Issuer or the Several L/C Agent to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
9.10    Release of Guaranty. Provided that no Event of Default then exists, the
Lenders, the Fronting L/C Issuers and the Several L/C Agent irrevocably
authorize the Administrative Agent, at the request of the Borrower, to release
(and the Administrative Agent shall release) the Guarantor from its obligations
under the Guaranty if at the time of such release (including as the result of a
payment made concurrently with such release), the Debt for borrowed money of
Subsidiaries of the Borrower (other than (a) Operating Debt and other Debt of
any Subsidiary of the Borrower owing to the Borrower or another Subsidiary of
the Borrower (but including (i) any Debt owing to any other Affiliate of the
Borrower and (ii) any Guarantees by Subsidiaries of Debt of the Borrower or
another Subsidiary of the Borrower owing to any Person other than the Borrower
or its Subsidiaries) and (b) Debt of a registered mutual fund or alternative
investment vehicle that is only recourse to such fund or vehicle or to capital
commitments made to such fund or vehicle) does not exceed an aggregate amount
equal to $250,000,000.
Article X.
Miscellaneous
10.01    Amendments, Etc. Subject to Section 3.03(c), no amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or the Guarantor therefrom, shall be effective
unless in writing signed by the Required Lenders and the Borrower or the
Guarantor, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance


100



--------------------------------------------------------------------------------





and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 4.01 without the written consent
of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Unreimbursed Amount, or (subject to clause (iv) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be required to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest or Letter of Credit Fees at the Default Rate:
(e)    change Section 8.03 or any other provision of this Agreement in a manner
that would alter the pro rata sharing of payments required thereby without the
written consent of each Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or “Applicable Percentage” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; or
(g)    release the Guarantor from the Guaranty without the written consent of
each Lender, except in accordance with Section 9.10 (in which case such release
may be made by the Administrative Agent acting alone).
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each then acting Fronting L/C Issuer, the Several L/C
Agent or each Limited Fronting Lender, as applicable, in addition to the Lenders
required above, affect the rights or duties of the such Fronting L/C Issuers,
the Several L/C Agent or such Limited Fronting Lender, as applicable, under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the


101



--------------------------------------------------------------------------------





Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower, the Administrative Agent, the Several L/C Agent or
the Swing Line Lender, to the address, facsimile number, electronic mail address
or telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender or Fronting L/C Issuer, to the address, facsimile
number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders, the Fronting L/C Issuers and the Several L/C Agent hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender, any Fronting L/C Issuer or the


102



--------------------------------------------------------------------------------





Several L/C Agent pursuant to Article II if such Lender, such Fronting L/C
Issuer and the Several L/C Agent, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Swing Line Lender, the Several L/C
Agent or the Borrower may each, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any Agent-Related Person (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any Fronting
L/C Issuer, the Several L/C Agent or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, the Guarantor’s or the Administrative
Agent’s transmission of Borrower Materials through the Internet.
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the Several L/C Agent and the Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender or Fronting L/C Issuer may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the Borrower, the Administrative Agent,
the Several L/C Agent and the Swing Line Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.


103



--------------------------------------------------------------------------------





Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.
(e)    Reliance by Administrative Agent, Fronting L/C Issuers, Several L/C
Agent, Swing Line Lender and Lenders. The Administrative Agent, the Fronting L/C
Issuers, the Several L/C Agent, the Swing Line Lender and the Lenders shall be
entitled to rely and act upon any notices (including telephonic or electronic
Committed Loan Notices, Letter of Credit Applications and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the Fronting L/C
Issuers, the Several L/C Agent, the Swing Line Lender and the Lenders and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any Fronting L/C Issuer, the Several L/C Agent or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or the Guarantor shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders, any Fronting L/C Issuer, the Several L/C Agent, any Limited Fronting
Lender and the Swing Line Lender; provided, however, that the foregoing shall
not prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Fronting L/C Issuer, the Several L/C Agent, any Limited Fronting Lender or the
Swing Line Lender, as applicable, from


104



--------------------------------------------------------------------------------





exercising the rights and remedies that inure to its benefit (solely in its
capacity as a Fronting L/C Issuer, the Several L/C Agent, a Limited Fronting
Lender or the Swing Line Lender, as the case may be) hereunder and under the
other Loan Documents, (c) any Lender from exercising setoff rights in accordance
with Section 10.08 (subject to the terms of Section 2.13), or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower or the Guarantor
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
Agent-Related Persons (including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent), in connection with the syndication of
the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by any Fronting L/C Issuer, the Several L/C Agent or any Limited
Fronting Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender, any
Fronting L/C Issuer, the Several L/C Agent or any Limited Fronting Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender, any Fronting L/C Issuer, the Several L/C Agent
or any Limited Fronting Lender), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, each Fronting L/C
Issuer, the Several L/C Agent and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of one firm of
primary counsel for the Administrative Agent and one firm of primary counsel for
the other Indemnitees, unless such other Indemnitees cannot be represented by
one primary firm due to conflicts of interest, in which case the other
Indemnitees shall be indemnified from and against and reimbursed for the
reasonable and documented fees, disbursements and other charges of such number
of other counsel as are


105



--------------------------------------------------------------------------------





necessary in light of such conflicts of interest), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrower arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Fronting L/C Issuer or the Several L/C Agent to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), or (iii) any other claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that (x) such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee, (y) such
losses, claims, damages, liabilities or related expenses result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) such indemnity
is for any action, claim, litigation or proceeding solely among the Indemnitees
(other than a claim, litigation or proceeding against an Arranger or the
Administrative Agent in their capacities as such) so long as such action, claim,
litigation or proceeding is not attributable to any act or omission by, or on
behalf of, the Borrower. Without limiting the provisions of Section 3.01(c),
this Section 10.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Fronting L/C Issuer, the Several L/C Agent, the Swing Line Lender
or any Related Party of any of the foregoing (but without limiting the
obligation of the Borrower under such subsection), each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), such Fronting L/C
Issuer, the Several L/C Agent, the Swing Line Lender or such Related Party, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Revolving Credit Exposure at such time) of such unpaid
amount (including any such unpaid amount in respect of a claim asserted by such
Lender), provided, further that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as


106



--------------------------------------------------------------------------------





the case may be, was incurred by or asserted against the Administrative Agent
(or any such sub-agent), such Fronting L/C Issuer, the Several L/C Agent or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
such Fronting L/C Issuer, the Several L/C Agent or the Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
Fronting L/C Issuer, the Several L/C Agent and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any Fronting L/C Issuer, the
Several L/C Agent, any Limited Fronting Lender or any Lender, or the
Administrative Agent, any Fronting L/C Issuer, the Several L/C Agent, any
Limited Fronting Lender or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such Fronting L/C Issuer, the Several L/C Agent, such Limited Fronting Lender or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender, each Fronting L/C Issuer, the Several L/C
Agent, and each Limited Fronting Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent,


107



--------------------------------------------------------------------------------





plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders, the Fronting L/C Issuers, the Several
L/C Agent and any Limited Fronting Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Fronting L/C Issuers, the Several L/C Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement. The
parties hereby agree BofA Securities may, without notice to the Borrower, assign
its rights and obligations under this Agreement and the other Loan Documents to
any other registered broker-dealer wholly-owned by Bank of America Corporation
to which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Closing Date.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in


108



--------------------------------------------------------------------------------





effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $10,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of
the Swing Line Lender’s rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
(C)    the consent of each then acting Fronting L/C Issuer, the Several L/C
Agent and the Swing Line Lender shall be required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or


109



--------------------------------------------------------------------------------





(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of one or more natural Persons).
(vi)    Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any Fronting L/C Issuer, the Several L/C Agent or any
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.


110



--------------------------------------------------------------------------------





(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, any then acting Fronting L/C
Issuer, the Several L/C Agent or the Swing Line Lender, sell participations or
subparticipations to any Person (other than a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of one or more natural Persons, a Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders, the Fronting L/C Issuers and the Several
L/C Agent shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under
subsection (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment


111



--------------------------------------------------------------------------------





results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04, than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
(g)    Resignation as Fronting L/C Issuer, Several L/C Agent or Swing Line
Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’ notice
to the Borrower and the Lenders, resign as a Fronting L/C Issuer (with respect
to Fronted Letters of Credit issued by Bank of America) or Several L/C Agent
and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line Lender.
In the event of any such resignation as a Fronting L/C Issuer (with respect to
Fronted Letters of Credit issued by Bank of America), Several L/C Agent


112



--------------------------------------------------------------------------------





or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor Fronting L/C Issuer (with respect to Fronted Letters of
Credit issued by Bank of America), Several L/C Agent or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as a Fronting L/C
Issuer (with respect to Fronted Letters of Credit issued by Bank of America),
Several L/C Agent or Swing Line Lender, as the case may be. If Bank of America
resigns as a Fronting L/C Issuer (with respect to Fronted Letters of Credit
issued by Bank of America) or Several L/C Agent, it shall retain all the rights,
powers, privileges and duties of a Fronting L/C Issuer or Several L/C Agent
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as a Fronting L/C Issuer or Several L/C Agent and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.01(c)). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Committed Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c). Upon the appointment of a
successor Fronting L/C Issuer (with respect to Fronted Letters of Credit issued
by Bank of America), Several L/C Agent and/or Swing Line Lender and the
acceptance by such successor of such appointment, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring Fronting L/C Issuer (with respect to Fronted Letters of
Credit issued by Bank of America), Several L/C Agent or Swing Line Lender, as
the case may be, and (b) the successor Fronting L/C Issuer shall issue letters
of credit in substitution for the Fronted Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Fronted Letters of Credit issued by Bank of America.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders, the Fronting L/C Issuers and the Several L/C
Agent agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Related Parties on a need-to-know basis (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority having jurisdiction over such Person or its Related Parties (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(d) or
(ii) any actual or prospective party (including a trustee) (or its Related
Parties) to any swap, derivative, credit insurance, or other transaction under
which payments are to be made


113



--------------------------------------------------------------------------------





or may be made by reference to the Borrower and its obligations, this Agreement
or payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder, (ii) the CUSIP Service Bureau or any similar agency in
connection with the application, issuance, publishing and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder or (iii) such Person’s auditors on a need to know basis in
connection with the audit of such Person’s books and records, (h) on a
confidential basis to a Federal Reserve Bank or other central bank in connection
with a pledge or assignment of a security interest pursuant to Section 10.06(f),
(i) with the consent of the Borrower or (j) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section, (y) becomes available to the Administrative Agent, any Lender, any
Fronting L/C Issuer and the Several L/C Agent or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower, or
(z) is independently discovered or developed by a party hereto without utilizing
any Information received from the Borrower or the Guarantor or violating the
terms of this Section 10.07. In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agents and the Lenders in connection with
the administration of this Agreement, the other Loan Documents, and the
Commitments.
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender, any Fronting L/C Issuer or
the Several L/C Agent on a nonconfidential basis prior to disclosure by the
Borrower or any Subsidiary, provided that, in the case of information received
from the Borrower or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders, the Fronting L/C Issuers and the
Several L/C Agent acknowledges that (a) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Fronting L/C Issuer and the Several L/C Agent and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, each Fronting L/C Issuer, the
Several L/C Agent or any such Affiliate to or for the credit or the account of
the Borrower or the Guarantor, as the case may be, excluding any custodial,
trust or special reserve accounts, against any and all of the obligations of the
Borrower


114



--------------------------------------------------------------------------------





or the Guarantor, as the case may be, now or hereafter existing under this
Agreement or any other Loan Document to such Lender, such Fronting L/C Issuer,
the Several L/C Agent or their respective Affiliates, irrespective of whether or
not such Lender, such Fronting L/C Issuer, the Several L/C Agent or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or the Guarantor, as the case may be,
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender, such Fronting L/C Issuer or the Several L/C Agent different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Fronting L/C Issuers, the
Several L/C Agent and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of setoff. The rights of each Lender, each Fronting L/C Issuer, the
Several L/C Agent and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Fronting L/C Issuer, the Several L/C Agent or their respective
Affiliates may have. Each Lender, each Fronting L/C Issuer and the Several L/C
Agent agree to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or the L/C
Obligations or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the Several L/C Agent (including when acting a
Fronting L/C Issuer) constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other


115



--------------------------------------------------------------------------------





parties hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile, telecopy or other electronic imaging means (e.g. “pdf”
or “tif”) shall be effective as delivery of a manually executed counterpart of
this Agreement.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent, any Fronting L/C Issuer, the Several L/C Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent, any
Fronting L/C Issuer, the Several L/C Agent or any Lender may have had notice or
knowledge of any Default at the time of any Credit Extension, and shall continue
in full force and effect as long as any Loan, the L/C Obligations or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the Several L/C
Agent or the Swing Line Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.
10.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, if any Lender is a Defaulting Lender
or Non-Consenting Lender, or if any Lender is an Affected Lender or a Non-NAIC
Approved Bank or if any other circumstance exists hereunder that gives the
Borrower the right to replace a Lender as a party hereto, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Obligations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents


116



--------------------------------------------------------------------------------





(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Each party hereto agrees that (a) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (b) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided, further that any such documents shall be
without recourse to or warranty by the parties thereto.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF IN ANY ACTION, LITIGATION OR PROCEEDING
OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN
TORT OR OTHERWISE IN ANY WAY RELATING


117



--------------------------------------------------------------------------------





TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO
OR THERETO, AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(c)    WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH OF THE PARTIES HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and the Guarantor acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i)(A) the arranging


118



--------------------------------------------------------------------------------





and other services regarding this Agreement provided by the Administrative
Agent, the Arrangers and the Lenders, are arm’s-length commercial transactions
between the Borrower, the Guarantor, and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Lenders, on the other
hand, (B) each of the Borrower and the Guarantor has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Borrower and the Guarantor is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii)(A) the Administrative
Agent, each of the Arrangers and each of the Lenders each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for each of the Borrower and the Guarantor or any of their respective
Affiliates, or any other Person and (B) none of the Administrative Agent, any
Arranger nor any Lender has any obligation to each of the Borrower and the
Guarantor or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
Guarantor, and their respective Affiliates, and none of the Administrative
Agent, any Arranger nor any Lender has any obligation to disclose any of such
interests to the Borrower, the Guarantor or their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and the Guarantor hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including, without limitation, any
Assignment and Assumptions, amendments or other modifications (including waivers
and consents), Committed Loan Notices, Swing Line Loan Notices) shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.
10.18    General Guarantee Agreement. The Administrative Agent and Lenders agree
that the General Guarantee Agreement shall not apply to any Borrowing or other
obligation under this Agreement. The Administrative Agent and the Lenders shall
not be entitled to enforce any rights under the General Guarantee Agreement with
respect to any Borrowing or other obligation under this Agreement. The
Administrative Agent and Lenders waive all rights and remedies they may


119



--------------------------------------------------------------------------------





have under the General Guarantee Agreement with respect to any Borrowing or
obligation under this Agreement. For the avoidance of doubt, any Borrowing or
other obligation under this Agreement is not an Obligation as defined in the
General Guarantee Agreement. This Section 10.18 does not in any way limit any
obligation of the Guarantor under the Guaranty.
10.19    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and any other Applicant, which information includes the
name and address of the Borrower and any other Applicant and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower and any other Applicant in accordance with the Act. The
Borrower and any other Applicant shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
10.20    [Reserved]
10.21    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
10.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any


120



--------------------------------------------------------------------------------





rights with respect to any such liability under this Agreement or any other Loan
Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
10.23    Lender ERISA Representations.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or Guarantor, that at least one of the following is and
will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


121



--------------------------------------------------------------------------------





(b)
In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

10.24    Acknowledgment Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


122



--------------------------------------------------------------------------------





(b)    As used in this Section 10.24, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[Signature Pages Follow]




123



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
VOYA FINANCIAL, INC.








By: /s/ David S. Pendergrass    
Name: David S. Pendergrass
Title: Senior Vice President and Treasurer








By: /s/ Kevin J. Reimer    
Name: Kevin J. Reimer
Title: Vice President and Assistant Treasurer


Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------





To induce the Credit Parties (as defined in the Guaranty) to enter into this
Agreement, the undersigned hereby (a) consents to the execution and delivery of
this Agreement and to the terms and conditions hereof, (b) agrees that such
execution and delivery in no way release, diminish, impair, reduce, or otherwise
adversely affect the obligations or undertakings of the undersigned under the
Guaranty and (c) ratifies and confirms the obligations and undertakings of the
undersigned under the Guaranty.
VOYA HOLDINGS INC.








By: /s/ David S. Pendergrass    
Name: David S. Pendergrass
Title: Senior Vice President and Treasurer








By: /s/ Kevin J. Reimer    
Name: Kevin J. Reimer
Title: Vice President and Assistant Treasurer


Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Administrative Agent






By: /s/ Aamir Saleem    
Name: Aamir Saleem
Title: Vice President


Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Swing Line Lender, Several L/C Agent, and a Lender






By: /s/ Hema Kishnani    
Name: Hema Kishnani
Title: Director


Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Fronting L/C Issuer






By: /s/ Hema Kishnani    
Name: Hema Kishnani
Title: Director






Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------






CITIBANK, N.A., as a Lender






By: /s/ Maureen Maroney    
Name: Maureen Maroney
Title: Vice President


Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------







JP Morgan Chase Bank, N.A., as a Lender






By: /s/ Karole Dill Barkley    
Name: Karole Dill Barkley
Title: Vice President


Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------







Mizuho Bank, Ltd., as a Lender






By: /s/ Donna DeMagistris    
Name: Donna DeMagistris
Title: Authorized Signatory


Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------







MUFG Bank, Ltd., as a Lender






By: /s/ Jeanne Horn    
Name: Jeanne Horn
Title: Managing Director


Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------







U.S. Bank National Association, as a Lender






By: /s/ Tenzin Subhar    
Name: Tenzin Subhar
Title: Vice President


Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------







Barclays Bank PLC, as a Lender






By: /s/ Craig J. Malloy    
Name: Craig J. Malloy
Title: Director


Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------







BMO Harris Bank N.A., as a Lender






By: /s/ Benjamin Mlot     
Name: Benjamin Mlot
Title: Director


Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------







BNP Paribas, as a Lender






By: /s/ Marguerite L. Lebon    
Name: Marguerite L. Lebon
Title: Vice President




By: /s/ Hampton Smith    
Name: Hampton Smith, CFA
Title: Managing Director


Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------







COMMERZBANK AG, New York Branch, as a Lender






By: /s/ Michael McCarthy    
Name: Michael McCarthy
Title: Managing Director




By: /s/ Barry Feigenbaum    
Name: Barry Feigenbaum
Title: Managing Director


Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender






By: /s/ Virginia Cosenza    
Name: Virginia Cosenza
Title: Vice President




By: /s/ Ming K. Chu    
Name: Ming K. Chu
Title: Director


Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION, as a Lender






By: /s/ Devin Faddoul    
Name: Devin Faddoul
Title: Assistant Vice President


Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------







Royal Bank of Canada, as a Lender






By: /s/ Tim Stephens    
Name: Tim Stephens
Title: Authorized Signatory


Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------







The Bank of Nova Scotia, as a Lender






By: /s/ Kevin Chan    
Name: Kevin Chan
Title: Director


Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)

--------------------------------------------------------------------------------







Wells Fargo Bank, National Association, as a Lender






By: /s/ Karen Hanke    
Name: Karen Hanke
Title: Managing Director
















































Signature Page to
Third Amended and Restated Revolving Credit Agreement (Voya Financial)